 I)DECISI()NS ()F NATI()NAI. LABOR REi.ATIONS BOARDAl Bryant, Inc., Harrisburg Drywall and Construc-tion Corporation, and Al Bryant Associates,Inc. and United Brotherhood of Carpenters andJoiners of America, Carpenters' District Coun-cil of Western Pennsylvania, AFL-CIO andKeystone District Council of the United Broth-erhood of Carpenters and Joiners of America,AFL-CIO. Cases 6-CA-12800, 6-CA-13716,and 6-CA-13914February 11, 1982DECISION AND ORDERBY MIMBlElRS FANNING, JI NKINS, ANI)ZIMMIRNMANOn July 27, 1981, Administrative Law JudgeJoel A. Harmatz issued the attached Decision inthis proceeding. Thereafter, Respondents filed ex-ceptions and a supporting brief and Keystone Dis-trict Council of the United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO , filed ex-ceptions and a brief in opposition to exceptionsfiled by Respondents.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings," and conclusions2of the Administrative Law' Respondents exceptl to he Admiiistratlie l .as Judge's I)ecision asbeing tainted with bias. hostility and prejudice We find these allegationsto be without merit. While we hbelieve some of the statenmelnts made hythe Administrative l as Judge at the hearing may hase been ill-chosen,upon our full reie w c of the rec ord aind the Decision of lie \Admiistra-live Law Judge, we perceive no evidence that he prejudged the case,made prejudicial rulings, or demonstrated bias. hostility. anid prejudice towards Respondents' counsel We further find nlo evidence of partiality lUthe Administrative Laws Judge's examination of Respolndcents'' s itnessesor his analysis and discussioin of the evidence Given this ruling, v:e denlResponldents' request fior the Board to listen to the tapes of this proceed-ing.At fit. 2 of his Decisiont, the Admministrativ e LI.ia Judge adrmoniishedRespondents' counsel for mliving the Adminisrativce L.aw Judge torescue himself ill their post-hearing brief rather tha n before the "appro-priate reviewing authority." 'he Admitistrative l.asw Judge erred. Sec102.37 of the Board's Rules and Regulations requires the party requestingan administrative law judge to disqualify himself to do so before the ad-ministrative lasw judge files his decision Further. Sec 102 41 of theBoard's Rules anid Regulations provides that all objection tti the coniductof the hearing may be included in the reciordRespondents have excepted to certair credibility findings mllide by theAdministrative Laa w Judge It is the Board's stlablished policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all iof the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry I, Wall Produlv.Inc., 91 NLRB 544 (1950), enfd 1I8 F.2d 362 (.d (Cir 1951} We havecarefully examined the recor d aiid fitd nio basis for rev ersing his findings' We agree with the Administrative ILas Judge's f iding that ABI andHarrisburg Drywall are single employers under the Act We furtheragree that the employees of AtIl and i Harrisburg Drywall constitute anlappropriate unit However. we dio so solely because these employceesshare a s ufficient cotmmunity iif interest based on tle follow ingg findings:The firms provide suhcontracting services of art identical nature im a ,cg-260 NLRB No. 10Judge and to adopt his recommended Order,3asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond-ents, Al Bryant, Inc., Harrisburg Drywall and Con-struction Corporation, and Al Bryant Associates,Inc., Harrisburg, Pennsylvania, their officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:nellt of the collsiruticoen Ilidustirs the eniplo>ees perform similar workand possess cniiommon skills; the n;lnagcnent. supervision. and conlrol oflabor relations of the eilplsoyees is cenitralized; anld there is a high inci-declll of temporary iunterch;lnge oif emiplo ees between the two firmsW gre agrce ilth tic Adlillsirati e Law Judge that deferral to the arbi-trator's award which was introduced into evidence is inappropriate in theinsltat case. In so doinig, we find that the arbitrator expressly declined toresolve the statulory issue before us Thus. ill his decision the arbitratorexpressly stited that the "hbasic question befoire the Arbitrator is whetherHarrishurg Dry wall is a 'subsidiary' or 'subsidiary building construclioncotmpanll' i Al Bryant, Inc. " wihinl the intendment o(f the c tntractlile specilicall) staled that his role was limited to interpreting the ternisrif the agreeileti and did "n'ot extend to enforcing the provisions of theI abor Management Relations Act" 1'he arbitrator tlien found that theNIl R and court cases cited to him by the Uniotn were not enlighteningas Io the definiionl of a "suhsidiars" and thus he relied oin dictionarydefinitions Based onl the tenor of the arbitrator's entire decision, it isclear he did tot cotsider the statutory issue It is also clear that the arbi-Irator did not have the same evidence before him as in the instant case.I-or example, he had neither the employment rosters of HarrisburglDrywall nlor any information that Bryant signed bids for Harrisburgl)ryv allhtavsitig l und for thlie abo've reasons that deferral is unwarranted, wefinld it unnecessary to pass or rely onl the Administrative Law Judge's dis-cuissionr and coincluhiion that the arbitratlir', decision was repugnant to thepolicies of the Act-' In "TIhe Remedy" sectionl of his Decision. the Administratixe LawJudge recomltm ended that Respondents be ordered to, apply their collec-tie-h;brgaining agreeiment with Unlited ltrotbherhood of Carpenters aindJoiners tof America. Carpenters' l)istrict Council of Western Pennsylvsa-ia. AF-CI()O (W estern) "retroactiely wllhotult time limit ."How-ever. our niormal remedy foir violatlions of this nature is limited to theIO(b) period. We see no reason to extend the remedy beyond that periodim this case Accordingly, we shall oirder Respondents to apply their col-lective-h;bargaining agreenentt vilth Weslern retroactive to April 3, 1979,the beginning of the 1(0h) periodThe lie AdministratiCe I.aw Judge also recommended that Respondents beordered to reinmburse the trust funds provided for im the collective-bar-gaining agreementts and to retait conlribuionis it failed to make un behalfof unit employees of Harrisburg Drywall and Al Bryant Associates "withinterest " Because the provisions tuf employee benefit fund agreements arevariable anid complex, the I Board does not provide at the adjudicatorystage otf a proceeding for the additioni of interest at a fixed rate on unlaw-fully witheld fund payments We leave to the compliance stage thequesiunti whether Respondents must pay any additional amounts into thebeliefit funds in order to satisfy our "make-whole" remedy These addi-tiotnal atltount s may be determined, depending upon the circumstances ofeach I case, by referenrce to prowvisions in the documents governing thefunds at issue and, where there are nio governing provisions, to evidence.of aiin loss directlt attributable io the unlawful withholding action,which might include the loss of return on investmett (if the portion offunlds ithheld. additional administrativ e costs. etc., but not collaterallosses M.erKwulther Optical Cornmpr n v. 2401 N .R B 1213 (1979)128 AL BRYANT, INC., ET AL.1. Substitute the following for paragraphs 2(a),(c), and (d):"(a) Recognize United Brotherhood of Carpen-ters and Joiners of America, Carpenters' DistrictCouncil of Western Pennsylvania, AFL-CIO, asthe exclusive representative of the employees ofHarrisburg Drywall and Construction Corporationin the aforesaid unit with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment and apply the terms ofthe appropriate collective-bargaining agreement ne-gotiated by CPSA and said labor organization ret-roactive to April 3, 1979.""(c) Jointly and severally make the employeeswithin said unit of Harrisburg Drywall and Con-struction Corporation and Al Bryant Associates,Inc., who are represented by Keystone DistrictCouncil of the United Brotherhood of Carpentersand Joiners of America, AFL-CIO, whole for anyloss of earnings or other compensation they mayhave been denied since March 19, 1979, by the re-fusal to apply the terms of the collective-bargainingagreement to them, and reimburse the appropriatetrust funds provided therein for those contributionswhich it has failed to make on behalf of said em-ployees, in the manner set forth in the section ofthis Decision entitled 'The Remedy,' as modified.""(d) Jointly and severally make the employeeswithin said unit of Harrisburg Drywall and Con-struction Corporation, who are represented byUnited Brotherhood of Carpenters and Joiners ofAmerica, Carpenters' District Council of WesternPennsylvania, AFL-CIO, whole for any loss ofearnings or other compensation they may havebeen denied since April 3, 1979, by the refusal toapply the terms of the collective-bargaining agree-ment to them, and reimburse the appropriate trustfunds provided therein for those contributionswhich it has failed to make on behalf of said em-ployees in the manner set forth in the section ofthis Decision entitled 'The Remedy,' as modified."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNorTicE To EMPIOYN Fi sPOSTED BY ORDI)R OIF TH1l:NATIONAl LABOR RiI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL. NOT refuse to bargain with UnitedBrotherhood of Carpenters and Joiners ofAmerica, Carpenters' District Council ofWestern Pennsylvania, AFL-CIO, as the ex-clusive representative of our employees in theappropriate unit described below by refusingto recognize and to apply the terms of the ap-plicable collective-bargaining agreement withsaid labor organization to employees of Harris-burg Drywall and Construction Corporation.The appropriate unit is:All journeyman carpenters, layout men, andapprentices employed within the geographicjurisdiction of United Brotherhood of Car-penters and Joiners of America, Carpenters'District Council of Western Pennsylvania,AFL-CIO, by employer members designa-ting CPSA as their collective-bargainingrepresentative (including Al Bryant, Inc.,Harrisburg Drywall and Construction Cor-poration, and Al Bryant Associates, Inc.),but excluding all other craftsmen, guardsand supervisors as defined in the Act.WI. Wllt[. NOT refuse to bargain collectivelywith Keystone District Council of the UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, as the exclusive repre-sentative of our employees in the appropriateunit described below by refusing to recognizeand to apply the collective-bargaining agree-ment with said labor organization to employ-ees of Harrisburg Drywall and ConstructionCorporation and Al Bryant Associates, Inc.The appropriate collective-bargaining unit is:All journeyman carpenters, layout men, andapprentices employed within the geographicjurisdiction of Keystone District Council ofUnited Brotherhood of Carpenters and Join-ers of America, AFL-CIO, by employer-members designating the Central Pennsylva-nia Subcontractors Association as their bar-gaining representative (including Al Bryant,Inc., Harrisburg Drywall and ConstructionCorporation. Al Bryant Associates, Inc.),129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut excluding all other craftsmen, guardsand supervisors as defined in the Act.WE WIL.L NOI in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.Wt: wilI. recognize United Brotherhood ofCarpenters and Joiners of America, Carpen-ters' District Council of Western Pennsylvania,AFL-CIO, as the exclusive representative ofthe employees of Harrisburg Drywall andConstruction Corporation in the appropriatecollective-bargaining unit described abovewith respect to rates of pay, wages, hours ofemployment, and other terms and conditionsof employment, and WE- Wll.t. apply the col-lective-bargaining agreement with said labororganization to those employees of HarrisburgDrywall and Construction Company, retroac-tively to April 3, 1979.WtE wi.ti recognize Keystone DistrictCouncil of United Brotherhood of Carpentersand Joiners of America, AFL-CIO, as the ex-clusive representative of the employees ofHarrisburg Drywall and Construction Corpo-ration and Al Bryant Associates, Inc., in theappropriate unit described above, with respectto rates of pay, wages, hours of employment.and other terms and conditions of employ-ment, and WI Will. apply the collective-bar-gaining agreement with said labor organizationto such employees of Harrisburg Drywall andConstruction Corporation and Al Bryant Asso-ciates, Inc., retroactively to March 19, 1979.Wi. Wil. .jointly and severally make ouremployees within said unit of HarrisburgDrywall and Construction Corporation and AlBryant Associates, Inc., who are representedby Keystone District Council of the UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, whole for any loss ofearnings or other compensation they may havebeen denied since March 19, 1979, by the re-fusal to apply the terms of the collective-bar-gaining agreement to them, and reimburse theappropriate trust funds provided therein forthose contributions which we have failed tomake on behalf of said employees.WI WL.i. jointly and severally make ouremployees within said unit of HarrisburgDrywall and Construction Corporation, whoare represented by United Brotherhood ofCarpenters and Joiners of America, Carpen-ters' District Council of Western Pennsylvania,AFL-CIO, whole for any loss of earnings orother compensation they may have beendenied since April 3, 1979, by the refusal toapply the terms of the collective-bargainingagreement to them, and reimburse the appro-priate trust funds provided therein for thosecontributions which we have failed to make onbehalf of said employees.AtI BRYANT, INC., HARRISBURGDRYWAL L AND CONSTRUCTION COR-PORATION AND Al. BRYANT, Asso-CIATES, INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMA'Z, Administrative Law Judge: Thisproceeding was heard by me in Harrisburg, Pennsylva-nia, on December 10, 11, and 12, 1980, and January 28and 29, 1981, upon an initial unfair labor practice chargefiled on August 10, 1979, in Case 6-CA-19417, and fur-ther charges, resulting in separate complaints, allegingthat Respondents violated Section 8(a)(1) and (5) of theAct by refusing to recognize the Charging Parties and toapply the terms of the latter's subsisting collective-bar-gaining agreements to employees of Harrisburg Drywalland Al Bryant Associates.' In its answers, Respondentsdenied that any unfair labor practices were committed,and set forth certain affirmative defenses. Following theclose of the hearing, briefs were filed on behalf of Re-spondents,2 the General Counsel, and the Charging Par-ties.Upon the entire record in this proceeding,:' includingmy observation of the witnesses while testifying andtheir demeanor, and after consideration of the post-hear-ing briefs, it is hereby found as follows:FINI)IN(;S OF FACISI. JURISi)ICTIO NAl Bryant, Inc., Harrisburg Drywall and ConstructionCorporation, and Al Bryant Associates, Inc., are Penn-lhte originlll complaint in Case 6-CA 128(X) issued on May 30, 1980,"as amended on September 26, l980, and w.as again amended on Nolvem-her 24, 1980 Ihe original complaint in Case 6 CA 13716 was issuedunlder Case 4 CA 10437 on April 30, 1980, and. after transfer to Regionh iof Ihc National I .lhor Relatilonls Itoard, was amended on September 26.1980) anlld jotilld swith Case t CA 13914 in a seco nd amended complaint.lhich issued on NovLtiher 21. 1980) The above proceedings were con-solidated h' ;lan initial order dated August 20. 1980. and a further orderconsollidating cases issued on November 21. 1980' Respondents. on December 10, 1980, at the close of the first day ofthe heariig, charged me with assuming the role of an adv;ocate and con-ducling myself in a manner manifesting a lack of impartiality At thattinme, and again ih respionse to a "Motion toi Recuse." which was made atthe outsel of the cotllinued heairing on December 11 1980. I respondedon the recsord It the accusationls and charges made by co-counsel for Re-spoindents ITh le lfresaid motion was denied Respondents' piost-hearingbrief ti me inclhides soime 15 pages iterating its position that I denied Re-sptIrdetrils a fair and impartial hearinig Curiousit) is aroused that such alact s uld he adopted, and sIlch mailltlers addressed Iio me directly at atime , heli I was con,uiderniig the nmerits. rather than the more appropriateand relevalnt course of deferring such matters to the appropriate review-ig t rr the rripd ayd c'Certain errors im the transcripl are hereby noted and corrected.130 Al. BRYANT, INC., ET ALsylvania corporations, engaged in construction of ceil-ings, floors, and drywall, with their principal office andplace of business located at 2311 Hummingbird Lane,Harrisburg, Pennsylvania. It is alleged by the GeneralCounsel that the foregoing, at all times material, havebeen affiliated business enterprises with common officers,ownership, directors, management, and supervision; haveformulated and administered a common labor policy af-fecting employees of said operations; have sharedcommon premises and facilities: have provided servicesfor and interchanged personnel with each other;' andthat, as such, they "constitute a single integrated businessenterprise and a single employer within the meaning ofthe Act."At the hearing it was stipulated that, in the course andconduct of said operations, services valued in excess of$50,000 were performed by Harrisburg Drywall in 1979,a representative period, for the Commonwealth of Penn-sylvania. It further was stipulated that Respondents an-nually purchase goods and services exceeding 550,000 inand from sources beyond the Commonwealth of Penn-sylvania.The jurisdictional issue, as it affects Respondents,being predicated solely on facts pertaining to HarrisburgDrywall, depends vitally on the alleged single employerstatus of all three firms. That issue is also critical to therefusal to bargain allegations pertaining to HarrisburgDrywall and Al Bryant Associates. The latter, havingbeen treated in subsequent sections of this Decision. andit having been concluded that consistent with the allega-tions in the relevant complaints, that these three firmsconstitute a single integrated enterprise and a single em-ployer for purposes of the Act, I find that Respondentsare engaged in commerce within the meaning of Section2(6) and (7) of the Act.II. Iltl I ABOR OR(i.\NIZA IIONS INVOI.VEI)The complaints allege, the parties stipulated, and I findthat United Brotherhood of Carpenters and Joiners ofAmerica, Carpenters' District Council of Western Penn-sylvania, AFL-CIO, herein called Western, and Key-stone District Council of the United Brotherhood of Car-penters and Joiners of America, AFL-CIO, herein calledKeystone, are labor organizations within the meaning ofSection 2(5) of the Act.111. TiHi 1 All.GIi) UNFIAIR I AFOR 'RAC I ICISA. Preliminary StatementThis consolidated proceeding once again raises ques-tions concerning the propriety under the Act of so-calleddouble breasted operations in the construction industry,whereby distinct legal entities with common proprietaryand managerial attributes function separately, with oneutilized exclusively on a union basis and the other, orothers, nonunion. The central figure in this inquiry isAlbert Bryant, who, apparently for a number of years,has been a factor in the drywall, ceiling, and flooring in-dustry in Pennsylvania. The General Counsel claims thatAl Bryant. Incorporated, herein referred to as ABI, asCC (i (' [ 1\h (ll)firm owned wholly by Bryant and his wife, was party tocollective-bargaining agreements covering "carpenters,"negotiated between the Central Pennsylvania Subcon-tractors Association, herein called CPSA, and Keystoneand Western, respectively. ABI was, at all times materi-al, a contractor engaged in the construction of ceilingsand floors and the hanging of drywall, and functioned asa "union contractor" paying union scale and fringes andhonoring the terms of applicable collective-bargainingagreements with Keystone and Western. On behalf of theGeneral Counsel, it is further asserted that Bryant uti-lized separate corporations, namely, Harrisburg DrywallConstruction Corporation, herein call HarrisburgDrywall, and, commencing on January I, 1980. AlBryant Associates, Inc., herein called ABA, to bid onand perform identical construction work on a nonunionor open-shop basis. It is claimed that ABA and Harris-burg Drywall, together with ABI, constitute a single in-tegrated enterprise with ABI, that all three were, there-fore, through ABI's membership in CPSA and the lat-ter's authority to negotiate on behalf of ABI, bound toCPSA's contracts with Keystone and Western.Respondents, by way of defense, raise a myriad of pro-cedural and substantive issues. It is asserted that, inas-much as Keystone and Western both acquired knowl-edge that Harrisburg Drywall and ABA were function-ing on a nonunion basis more than 6 months prior to thefiling of any unfair labor practice charge, the complaintsissued on their behalf were time-barred by virtue of Sec-tion 10(b) of the Act. Furthermore, in connection withthe claims registered on behalf of Keystone, Respondentspoint to the fact that the issue of whether HarrisburgDrywall was bound to any agreement with that labor or-ganization was submitted to arbitration in 1979, with ahearing held before Arbitrator James M. Harkless, onJuly 6 and 7, 1979, wherein the Union's grievance inquest of such determination was denied. On behalf of Re-spondents, it is asserted that said award is entitled tobinding force pursuant to the Spielberg doctrine.;With respect to the merits, Respondents deny thatABI was ever bound as a signatory or party to anyagreement reached between CPSA and Keystone andWestern. It is further asserted, again in the alternative,that ABI, Harrisburg Drywall, and ABA were independ-ent firms having independent existence and lacking inany interrelationship which would confer single employ-er or alter ego status so as to permit enforcement of theNational Labor Relations Act in a manner which woulddeem them responsible for any agreements reached byABI.B. BackgroundABI was formed in 1967 by Albert Bryant. Since itsinception, Albert Bryant has owned 90 percent of itsstock. and his wife, Marjorie, the remaining 10 percent.At times material, that firm maintained its principal of-fices at 2311 Hummingbird Lane, Harrisburg, Pennsylva-nia, and functioned as a union contractor engaged in the.SP //cr t ufall/a ctur, ng (r, (' ,,pup.v, I 2 NI.RB IO 10 ( 1955 )131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhanging of drywall, the insulation of ceilings, and thelaying of floors.Insofar as the instant record discloses, the relationshipbetween ABI and the Carpenters' Union dated back to1972 when an agreement was signed, at the request of AlBryant, with the International Brotherhood of Carpen-ters. That document provided as follows:AgreementAGREEMENT between AL BRYANT INC.herein referred to as the Company, and the UnitedBrotherhood of Carpenters and Joiners of America.The Company agrees to recognize the jurisdic-tional claims of the United Brotherhood of Carpen-ters and Joiners of America, to work the hours, paythe wages and fringe benefits and observe thelawful working conditions (including lawful unionshop agreements) established or agreed upon by theUnited Brotherhood of Carpenters and Joiners ofAmerica and the recognized agency of the localityin which any work of the Company is being done,with respect to journeymen carpenters employed bythe Company.No change is to be made in the hours, wages andother conditions established or agreed upon in anylocality.The Company will not subcontract any workwithin the jurisdiction of the United Brotherhood ofCarpenters and Joiners of America which is to beperformed at the job site except to a contractorwho holds an agreement with the United Brother-hood of Carpenters and Joiners of America or oneof its subordinate bodies, or who agrees in Nwriting,prior to or at the time of the execution of his sub-contract, to be bound by the terms of this Agree-ment.In consideration of the foregoing the UnitedBrotherhood of Carpenters and Joiners of Americaagrees to furnish competent journeymen selectedfor reference to jobs upon a non-discriminatorybasis, such furnishing to be made upon request ofthe Company and with the Company retaining theright to reject or accept the applicants for employ-ment.The United Brotherhood of Carpenters and Join-ers of America agrees that the District Council orLocal Unions having jurisdiction in the respectiveareas of the performance of work will maintain ap-propriate non-discriminatory facilities for the regis-tration and referral of persons possessing the skillsrequired for the performance of work by the Com-pany. The Company agrees to use said facilities infilling job vacancies on all projects.In the event that no such facilities are maintainedor that the facility maintained is unable to fill requi-sitions for employees within a 48-hour period, theCompany may employ applicants directly at the jobsite on a non-discriminatory basis. In such event theCompany will notify the union of the names andclassifications and the dates of such hirings.There shall be no strike or lockout pending anydispute being investigated and all peaceable meanstaken to bring about a settlement.The Company will post in places where noticesto employees and applicants for employment arecustomarily posted all of the provisions relating tothe above hiring arrangements.Company: Al Bryant, United Brotherhood ofInc. Carpenters and Joiners ofAmericaBy [s] By [s]Albert I. BryantPresidentGeneral PresidentPrior thereto, a sole proprietorship, HarrisburgDrywall & Construction, was operated in the same fieldby an individual, Geno Premici. The latter, through hisfirm, had been engaged in drywall insulation and finish-ing on a nonunion basis. At some point, Premici soughtBryant's assistance with his financial problems. In conse-quence, in 1971, Harrisburg Drywall was incorporated,w ith Bryant retaining control as majority stockholder,and Premici becoming president and remaining the prin-cipal functionary of the business. Premuci's associationwith the new corporation lasted only about a year, andin 1972 his stock was redeemed by Harrisburg Drywalland Al Bryant retained ownership of all outstandingshares. Commencing in 1972, ABI, which had leasedspace at 2311 Hummingbird Lane from Al Bryant andhis wife, subleased space to Harrisburg Drywall.6Later,Al Bryant, apparently, designated Charles May to bepresident of Harrisburg Drywall in November 1975.Bryant became vice president of that firm and its secre-tary. Harrisburg Drywall at no time signed any agree-ment or authorized any entity to negotiate with the Car-penters Union or its affiliates on behalf of its employees.Harrisburg Drywall engaged in the same constructionactivity as ABI but operated on a nonunion, open-shopbasis.In addition to the International agreement, consider-able evidence was adduced reflecting on ABI's obliga-tions pursuant to agreements negotiated by CPSA withWestern and Keystone, respectively. Apparently, in1974, another employer association, Keystone BuildingContractors Association, herein called KBCA, jointlywith CPSA, negotiated a collective-bargaining agree-ment with Keystone for a term running from May 1,1974, through April 30, 1977.7 Prior to expiration, thatagreement was supplemented on April 18, 1977, byagreement betwieen Keystone and CPSA and extendedfor a term from May 1, 1977, through April 30, 1982.8ABI was a member of CPSA. and Al Bryant was at thetime of the hearing, and for many years before, a direc-tor of that association. Indeed, when the 1977 supple-ment was negotiated, Al Bryant was both the presidentand the sole spokesman and negotiator for CPSA and it' As thure wa, no rirlten leasc hbclren ABI and liarrisburg Drywall,Iblis lpparcnllt) \:.is ptlrsu.llll to ecrhal und'rstarndlngS'cc (i C Ix h 4Scc (iC I xh 5132 AL. FIRYANI, [NC., ET ALwas Bryant who executed that document onl behalf ofCPSA. Notwithstanding Al Bryant's involvement in the1977 negotiations it is contended that ABI was at notime bound by the results of multiemployer negotiationsfor "carpenters."'Like Keystone, Western had also negotiated a series ofcontracts with CPSA. In the 1975 negotiations, NancyLinn Shaffer was the chief spokesman for CPSA. Shefurnished Western with a list of employers for w homCPSA was authorized to negotiate. That list includedABI.")Three years later, and 1 year after Bryant negoti-ated the 1977 supplement with Keystone, Western, in1978, commenced contract renewal negotiations withCPSA. Orin Remsnyder was the chief spokesman forCPSA. At the outset of said negotiations, Western re-quested and Remsnyder provided a list of contractingemployers. Once more, the list included ABI. 'While the 1977 Keystone supplement and the 1978agreement with Western were in effect, ABI adhered tothe terms thereof when operating within the geographicjurisdiction of each of these respective labor organiza-tions. Harrisburg Drywall operated nonunion and failedto honor said agreements.Beginning in 1977, Keystone began to receive com-plaints from carpenters employed by Harrisburg Drvwallconcerning their retention at less than union scale. How-ever, no legal recourse wvas sought until March 19, 1979,when Keystone filed a grievance against ABI under thebasic agreement, seeking to bhid Harrisburg Drywall tothe terms of the subsisting agreement. Arbitrator Hark-less issued his award on October 29, 1979, denying Key-stone's grievance.While the proceeding before the arbitrator was pend-ing, unfair labor practice charges were filed on August10, 1979, by Keystone in Case 4-CA-10417,'2chargingABI with 8(a)(1), (3), and (5) violations for utilizing anonunion subsidiary and refusing to recognize the Unionas representative of the employees employed by Harris-burg Drywall. On October 3, 1979, in Case 6-CA-12800,similar charges were filed by Western in connection withHarrisburg Drywall's performance of a job in VenangoCounty, Pennsylvania.During the pendency of these charges, but prior to theissuance of complaints thereon, a third corporation,ABA, was formed. This time Al Bryant relinquishedownership control. Thus, ABA was capitalized on thebasis of Bryant's contribution of all of the outstandingstock of Harrisburg Drywall, and the contribution of9 The enabling rules of CPSA were notl introduced However. paroletestimony was offered to the effect that employer-members of Ct'SA arenot bound to collective-hargaining agreements negotiated b' said associ-ation absent prior. written authorization to that effecl. Apparenlls he-cause of differences between the strict carpentry craft and the work of"floor layers," a separate agreement is negotiated by CPSA for "flloorlayers." The dispute in this case centeers oi members of the c.lrpenlrycraft rather than floor layers AHI conzedes that CPSA .as authorizedto bargain on its behalf with respect to the floor layers. and thai it wasbound to CPSA's contract covering them ABI denies that it had effctledsuch an authorization with respec to the "carpenters."'0See GC Exh 25I See GC Exh 49612 By action of the General Counsel on August 15, 198(, Case 4 CA10417 was transferred to Region 6 of the National L.abor Rclations Boardand redesignated Case 6-CA-1371hS20,000 cash by Jean Hoffman and Larry McClain.'3 AlBryant's interest in ABA was that of a 30-percent share-holder. Hie held the offices of vice president in charge ofsales and treasurer. Hoffman and McClain each retain 35percent of the remaining outstanding shares.ABA beginning in 1980. like ABI and HarrisburgDrywall, operated as a contractor engaged in the con-struction of ceilings and floors and the hanging ofdrywall. As was true of Harrisburg Drywall, ABA func-tioned exclusively on an open shop nonunion basis anddid not adhere to the CPSA bargaining agreements.Thereafter, on October 6, 1980. an unfair labor prac-tice charge implicating ABA was filed by Keystone inCase 6 CA-13914. The charges, as amended, alleged,inter alia, that ABI, ABA, and Harrisburg Drywall re-fused to bargain with Keystone as representative selectedand designated by an employee majority.C. Concluding Findings1. The 10(b) issueThe threshold question is whether the 10(b) defensewas raised by Respondents in a timely fashion. Respond-ents failed to affirmatively raise the 10(b) defense in itsvarious answers. It, nevertheless. sought dismissal on thatground prior to the conclusion of the General Counsel'scase. Based thereoni at that time, the General Counseland the Charging Parties were apprised by me that theywould be afforded latitude in meeting that defenseduring the hearing. Accordingly, any possible prejudicein consequence of belated injection of the 10(b) issue wasremoved, and I ruled that the defense was viable and aproper subject for litigation. 4The General Counsel and the Charging Parties seekreconsideration of this ruling. However, contrary to theirview, those asserting the 10(b) defense assume no obliga-tion that it be pleaded affirmatively. It is sufficient thatthe matter be raised in a timely fashion. See, e.g., VitronicDivision of Penn Corporation, 239 NLRB 45 (1978). Inthis instance, the matter was raised at a time and underconditions which permitted litigation of the matter with-out prejudice to the parties, and without undo prolonga-tion of the proceeding. The ruling made in this regard atthe hearing is reaffirmed.Section 10(b) of the Act precludes the maintenance ofa complaint upon conduct occurring "more than sixmonths prior to the filing of the charge." Harrisburg'' Hofti'nln and NliC lain at Ihe time were key employees of ABI Inadditon(ll. offman was an officcr and director of hboth ABI and Harrli-burg Dr s) allHa;ling ruled in Respondents' favor in this regard. Respondenls laternlied to anlend its ans. ers It this effect I ruled that sucah action ",asunrnecessary. as a mailer of subtance., in view of the ruling set forth inthe above texl and allso improper in the circumstances Respondents alsocontended Ihat under the Federal Rules of Civil Procedure. pleadingsma) be amenided to lonfrirnm with respect t o issues tried "hs express irrimplied conlcnsti of the parties "In this respect. Respoidenrl, rel sorthe factl hat il as idesnce supporling the lO(h) defense as, elicited wilh-out ihbjcillton by either the General Counisel or the Charging Parties, thisconsliitules "implied consent." Alihough the issue need nol be reached. Ifind ti( nmerit i tlhis view' I an not :onvsinled Ihal the facts In questillnwere Irllrtdulied uendcr cot1dilolls conr5.1sllng knosledge. appreclatlitl.uidelrstanding, or suspicion. that th5e mighl be selced on later tio supportthe I(th) hi tfelise1 33 DECISIONS ()F NA I IONAL I A()OR RE ATIONS BO()ARI)Drywall plainly was engaged in operations well in ad-vance of the 10(b) period. However, the onus was onRespondents to demonstrate that the Charging Partieswere aware that ABI was engaging in actionable con-duct through Harrisburg Drywall more than 6 monthsbefore the filing of the charges herein. In this connec-tion, undenied evidence establishes that HarrisburgDrywall was operating nonunion and that Keystone wasaware Western suspected this fact more than 6 monthsbefore filing the charges that formed the predicate forthis proceeding. Thus, with respect to Keystone the ini-tial charge herein was filed on August 10, 1979. RobertGetz, the secretary-treasurer of Keystone, testified in thearbitration proceeding on July 6, 1979, that in 1977 aunion member, Ortega, complained about wages he wasreceiving from Harrisburg Drywall and that Bryant wasoperating an open shop.'5 Getz acknowledged that thiswas confirmed through his investigation in January 1979of health and welfare records reflecting contributions ofunion members that he knew to be working full timeunder Bryant's aegis but were not receiving full-timecredits. He further testified that, on questioning themembers as to the amount of hours they were working,he learned that they had been working part time for Hiar-risburg Drywall. "'With respect to Western, the initial unfair labor prac-tice charge was filed on October 3, 1979. Insofar as thisrecord discloses, Western acquired knowledge of Harris-burg Drywall in connection with a subcontract awardedby the State of Pennsylvania to that firm on the PolkCenter located in Venango County, Pennsylvania, a sitewithin the geographic jurisdiction of the latter. Respond-ents point to the testimony of George Garfield, a busi-ness representative of Western, in this connection. Gar-field testified that he noticed from a "Dodge Report"'7that Harrisburg Drywall had the job at Polk. He tele-phoned the number appearing and the person answeringthe phone identified himself as Al Bryant. Bryant w\vasasked if he would need union personnel on the job, andreplied that he would not, because he was doing the jobunder Harrisburg Drywall. Garfield indicated that thejob should be performed under Western's contract withCPSA. According to Garfield, Bryant did not "seem toagree." According to Garfield, it was not until June1979, and subsequent to this conversation, that work onthe Polk Center job actually commenced. On cross-ex-amination, Garfield placed the telephone conversationwith Bryant as preceding visits to the jobsite which oc-curred approximately in January 1979.Garfield's testimony must be considered together withthat of Robert Argentine, Western's executive manager.'s In addition to' the foregoing, Richard W. Maril, a business agent forKeystone, testified before the arbitrator on July h. 1979, that he firstlearned that Bryant 'was operating two shops when Ortega regisiered hiscomplaint in 1977l" George Gulliver, the son-in-law of Getz, testified that he was hiredby ABI in August 1978 and further confirmed that on Noveniber 19.1978, after receiving his first paycheck from Harrisburg Drywall. he it-formed Getz that he had worked for Harrisburg Drywall. and that. Ironmthis discussion, it was evident that Getz already k;lew; that HarrishurgDrywall was nonunion" The "Dodge Report" is a publication. identifying cont ractors aIndsubcontractors on contracts let in the construction indusiry.Argentine testified that Garfield reported that the Polkjob was being performed by Al Bryant doing business asHarrisburg Drywall. Because Argentine was informed byGarfield that "he hadn't been able to do much with him"toward the end of May, on or about May 23, 1979, hespoke with Bryant on the telephone. Argentine advisedthat he expected him to honor the contract at PolkCenter and was informed that Bryant had let the job toHarrisburg Drywall. Argentine expressed that this was inviolation of the contract, and threatened to "push it toany extreme ...to see that our contract was enforced."When Argentine observed that the prevailing rate had tobe paid on the job anyway, and appealed that it be per-formed consistent with the contract. Bryant allegedly re-sponded, "I'll get back to you." Bryant never again con-tacted Argentine, who prior to the filing of the chargesmade several unsuccessful attempts to reach Bryant.With respect to Western, the evidence does not sub-stantiate that the latter was apprised of actionable unfairlabor practice until within the 10(b) period. The 10(b)cutoff date with respect to this the Charging Party wasApril 3, 1979. The record does not permit a firm findingthat Harrisburg Drywall commenced work at the Polkjob as of that date. Obviously, no arguable unfair laborpractice would inure until such time as HarrisburgDrywall conmenced operations under employment termsdistinct from those in the CPSA contract with Western.The declaration by Bryant of his intention to performthat job on a nonunion basis was not an actionable unfairlabor practice and hence did not activate the 6-monthlimitation. '"Furthermore, the indication by Bryant in theMay telephone conversation with Argentine that hewould get back to him, at a very minimum, conveyed toWestern the possibility that there would be further con-sideration of its demand with respect to the Polk job. Insum, it is concluded that Respondent has failed to meetits burden of proving that Charging Party Western wasput on notice of any unfair labor practices committed byABI through Harrisburg Drywall on or before April 3,1979.Unlike the situation with Western, however, it is clearthat Harrisburg Drywall had performed on a nonunionbasis within the geographic jurisdiction of Keystone andthat Keystone representatives were aware, thereof, morethan 6 months prior to the filing of its unfair labor prac-tice charge. In the face of the foregoing, the GeneralCounsel contends that Section 10(b), nonetheless, doesnot constitute a substantial defense, inasmuch as the vio-lation was a continuing one, and the facts within Key-stone's knowledge did not constitute clear and unequivo-cal notice inasmuch as Keystone was not aware of all theelements establishing that Harrisburg Drywall and ABIconstituted a single employer, and indeed had beenmisled with respect to such matters by Al Bryant him-self.It is also noted that Bryant testified that after Ortegahad complained to Keystone he received a visit fromKeystone Representatives Martz and Getz. What tran-spired on that occasion was related by Bryant as follows:* Ste, e g ( iiy Roo/fing (Co. 222 Nl RBi 7h86 .f (1976), and Cahfiir-ta .htIi/ i/Pruivl iunl Ptl' '( hio', 227 NI. Ri 1657 fri 1 (1977)134 Al IBRYANT, INC. El AlAll right, they came to my office and said thatthey had a complaint from a Mr. Ortega that hewras paid less than scale by Harrisburg Drywall.I explained to them that I had nothing to do withHarrisburg Drywall, they said well, you own it, andI said yes, I do own it but I don't run it, I havenothing to do with it.They ended up the discussion with me sayingokay he [Ortega] has nothing to complain about ifhe was working for an open shop company, then hehas no valid claim that he was paid less than unionscale, because Harrisburg Drywsall is not affiliatedand went back and as they told me they were goingto tell him that he was not entitled to any additionalfunds and that there was no complaint against AlBryant, Incorporated but would I please do \what Icould as the owner of Harrisburg Drywall to seethat it did not use union-members of the union ontheir work.This representation by Bryant, if true, would tendstrongly to exonerate Harrisburg Drywall from any bar-gaining obligation under the Act or any unfair laborpractices in continuing to operate nonunion. "The Boardhas pointed out that common ownership, by itself is notsufficient ..[to establish single employer status]." SeeUnited Constructor s and Goodwi in Construction Company,233 NLRB 904 (1977). Furthermore, as shall be seen,Bryant had far more to do with the operations of Harris-burg Drywall than his own testimony indicates that heconveyed to union officials in connection with theOrtega matter. Furthermore, the evidence does not dis-close that more accurate information regarding Bryant'sinvolvement came into the hands of Keystone prior tothe 10(b) cutoff date. Relevant to the question presentedis the Board's statement in Don Burgess Construction Cor-poration d/b/a Burgess and Donald Burgess and VerlonHendrix d/b/a V & B Builders. 227 NLRB 765, 766(1977), to the effect that:It has long been recognized that when a party"has been injured by fraud and 'remains in igno-rance of it without any fault or want of diligence orcare on his part, the bar of the statute does notbegin to run until the fraud is discovered...."'On balance, however, I am not convinced that such anextension is warranted here. Prior to the 10(b) cutoffdate, Keystone was mindful that its members had beenemployed by Harrisburg Drywall; that HarrisburgDrywall had performed work covered by the CPSAcontract; that Harrisburg Drywall had not adhered tothe terms of that contract, and that Al Bryant ownedHarrisburg Drywall. Those facts were in no way influ-enced by any representation made by Bryant, and objec-tively viewed would strongly have suggested possible il-legality in Harrisburg Drywall's operations. '9 Anomaly'I No precedent is called to my attention requiring the offended panrtto be aware of all faciual elements suhstantiating an unfair labor practicebefore the I(tb) period begins to run All that is required is that the "act"giving rise to unlawful conduct he known To require more .wouldreduce 10(h) to the meaningless Seldom dtoes all aggriesed part) com-prehend what is and s hat is not determnnati e of a cause Furthermore.would result if Section 10(b) were interpreted as tollingthe limitation on the basis of an exculpatory statement bythe perpetrator of unfair labor practices. For example, invirtually a discriminatory discharge cases, the employerrepresents to the discriminatee that the discipline im-posed was for a legitimate reason. The fact that this islater shown to be pretextual and false could not possiblyserve to neutralize Section 10(b) without eliminatingcompletely the 6-month limitation in most dischargecases. The representation attributed to Bryant is no moreegregious, and I find that it did not rise to the level offraud which would warrant rejection of the 10(b) de-fense.Nonetheless, the inquiry does not end here, for theGeneral Counsel contends in the alternative that the ab-negation of obligations by an employer or labor organi-zation under a collective-bargaining agreement consti-tutes a continuing violation for purposes of Section IO(b).Under this approach. though statutory relief will notextend beyond the 10(b) cutoff date, the fact that initialrepudiation of the agreement occurred prior thereto doesnot absolve a respondent from the unfair labor practiceswhich inure from its continuing failure within the 10(b)period, on demand, to execute or formally abide by suchagreement. See, e.g., Torrington Construction Companyv.Inc., 235 NLRB 1540, fn. 2 (1978). In the instant case, byletter dated March 19, 1979, Keystone, through its attor-ney, informed Bryant that Harrisburg Drywall was cov-ered by the applicable agreement, and that it was obligat-ed to adhere to the terms thereof.20 By virtue thereof,and Bryant's failure to satisfy, the demand, I find that thealleged violations, to the extent predicated upon eventson and after March 19. 1979, were within the 1O(b)period and are actionable in this proceeding.2. ABI's obligation under CPSA agreementsThe crucial predicate for the allegations in the instantcomplaints is that ABI was contractually bound toCPSA agreements with Western and Keystone. Re-spondents deny this to have been the case and if thatview is valid no violations would inure even if ABI,Harrisburg Drywall, and ABA constituted a single, inte-grated employer within the meaning of the Act.As indicated, Keystone and Western both enjoy a bar-gaining history on a multiemployer basis with employerswho negotiate through CPSA as their agent for suchpurposes. With respect to Keystone, CPSA executes sep-arate agreements for "carpenters" and other members ofthe carpenters' union who are engaged in the apparentlyless skilled "floor layer" classification. As to Keystone,Al Bryant conceded that he authorized CPSA to bargainon behalf of ABI with respect to soft floor layers, butnot the "carpenters" on whose behalf this proceeding isbeing maintained. Bryant went on to testify that althoughAHI is a "union contractor," functioning within the geo-experiencc shows that dispositi'e elements of an unfair labor practice,ften first emerge at the hearing Absent clear precedent. In such circum-stanceLs ain otlher' lse meritolri 'us assertion of I)(b) shall not be oserrid-dcl bhc:ause critical clemcnis oif unla ful conduct are unknown to themovring part):" See (, ( Exh 9135 DECISIONS O() NATIONAL L.ABOR RELATIONS 1()ARDgraphic jurisdiction of Keystone and Western, ABI hadnever become bound to either labor organization's con-tract with CPSA covering "carpenters."Undisputed, believable evidence establishes that CPSAis an organization which includes as members subcon-tractors in the construction industry as well as otherswho are not engaged directly in construction work butwho have interests in that industry. The responsibilitiesof CPSA include, but are not limited to, negotiating col-lective-bargaining agreements with various crafts repre-sented by building trade unions. Although undocument-ed, I find that CPSA's negotiations with various labororganizations were binding only upon those of its em-ployer-members who had afforded prior, written authori-zation of their intention to be bound. Although ABI, atleast since 1972, had been a member of CPSA, Bryantclaims that he at no time executed such an authorizationwith respect to the carpentry craft as represented byeither Keystone or Western. For the reasons set forthbelow, I discredit Bryant's testimony in this regard.Bryant admitted that ABI was a proper party to andbound by CPSA's negotiations with respect to soft floorlayers. Though he acknowledged that ABI utilized bothsoft floor layers, and "carpenters," and indeed used thesame individuals to perform both types of work, payingthe rates under the appropriate CPSA contract as thework of these individuals shifted between the jurisdic-tional coverage of the agreements, no explanation wasoffered as to why ABI would have authorized CPSA asto one but not the other.More critical, however, is Bryant's admitted role inthe affairs of CPSA as they related to Keystone. At thetime of the hearing, Bryant was a director of CPSA andhad occupied that position "a couple of years." He waspresident of CPSA when CPSA on April 18, 1977, ex-ecuted a memorandum agreement with Keystone, renew-ing the terms of an existing contract to April 30, 1982.Al Bryant was not only spokesman for CPSA at thetime, but alone negotiated the agreement binding uponcertain CPSA employer-members. Thus, Bryant, in histestimony in this proceeding, portrays himself as havingused his position within CPSA to negotiate an agreementbinding upon organized competitors, but not his ownfirm. Prior to the execution of that document, Bryant, byletter dated April 15, 1977, wrote Robert Getz, secre-tary-treasurer of Keystone, pertaining to those negotia-tions, requesting a minor change, which was justified inBryant's own words, as follows:Bob, as I explained, we as subcontractors can notsign an agreement stipulating that we will perform"all the work" in view of the fact that we have nocontrol over the distribution of all the work. Wecan, however, agree to perform and/or subcontractthat work which we obtained, which is all the workwe actually control.If this meets with your approval, please call me andwe will arrange to sit down and execute the newagreement. 212' See GC. Exh 6. In all, the first person plural was used seven limesby Bryant in this passageFollowing execution of the agreement, Orin Rems-nyder, the executive director of CPSA, by letter datedMay 12, 1977, informed Keystone of the employer-mem-bers bound both to the "carpenter" and "floor layer"agreements.2''Al Bryant, Inc., was listed in both catego-ries. Bryant acknowledged having received a copy ofthis letter.The Remsnyder letter is of course highly material toRespondents' denial of any contractual commitment withrespect to the "carpenter" agreement. Suspicion washardly allayed by Bryant's reaction when he was askedto identify this document at the hearing. At that time thefollowing colloquy took place:Q. (By Mr. Franckiewicz) I'm showing youwhat's been marked General Counsel's Exhibit 7,would you tell us what that is please?This is a letter which Orin Remsnyder ofC.P.S.A., sent to Mr. Getz, with a copy to you, isthat correct?MR. BlCKI. EY: Objection to the form of the ques-tion, it presupposes a true statement.THi WIINESS: I have no record.Q. (By Mr. Franckiewicz) This a copy you re-ceived of a letter signed by Mr. Remsnyder is thatcorrect?MR. BECKI.I Y: Objection to the form of the ques-tion.Jul)t;, HARMA[rz: Why don't you ask him toidentify it.Q. (By Mr. Franckiewicz) What is this?A. It appears to be a letter from Mr. Remsnyderto Mr. Getz, listing those people that are in signedagreement for the Carpenters and the Soft FloorLayers.Q. Okay, and you will notice the carbon copy toAl Bryant at the bottom?A. I notice it, but I have no record of having re-ceived it.Q. All right, at the arbitration proceeding, didyou testify about this letter?A. I didn't, no.Q. Let me see if I can refresh your memory. As amatter of-JUDG)I. HARMAITZ: Let him show you the tran-script.THI WiiNESS: Yeah, okay.Q. (By Mr. Franckiewicz) Now, on GeneralCounsel's exhibit 7, you will notice that I havescratched out Union exhibit 3, this was Union ex-hibit 3 at the arbitration?A. Right.Q. And you were asked-MR. BE CKE Y: Would you tell us please, whatyour are referring to?MR. FRANCKIEWICZ: Page 58.'2 See G, C Exh 7136h AL BRYANT, INC., ET AL.Q. (By Mr. Franckiewicz) You were asked if yougot a copy of that letter marked Union exhibit 3,that shows a cc at the bottom?A. Yes.Q. And you testified yes?A. Right.MR. BECKII ': He's doing it again, sir, let thewitness read on with the testimony.MR. FRANCKIE WICZ: I'm willing to go on withthe rest of the page, I will read it from the record.MR. BECKiI Y: Yes, please do that this time.MR. FRANCKIH 5ICZ: All right, and the witnesswas then asked, "You did receive a copy of that?"A. I assume so.Q. (Continuing) Do you notice Al Bryant's namelisted?A. Yes, I do.Q. On both Soft Floor and for Carpenters'.A. Yes.Q. Did you ever object to that?'A. Yes.Q. When'A. To Mr. Remsnyder, .shen I received theletter.Any further that you want me to go' I think I'vecovered it all.MR. BI:CKI 1': I think we could have it xeroxed,and the rest of it put in.MR. FR/,NCKII-WICZ: Well, it's already in. I offerGeneral Counsel's exhibit 7.JuI)(;li HARM1AIZ: You couldn't have been mis-taken that you had objected to the name of yourfirm appearing on that letter''THE WlrNiESS: No, that I couldn't have been mis-taken.JUDGI HARMAtZ: Okay, and it was the fact thatyour firm was listed in that letter, that made youobject'THI. WITNtuSS: That's correct, sir.JUi)(;i HARMATZ: So you must have received acopy of that letter?THE Wit-NESS: Well, that's why. as the conversa-tion started, I started to say something that I re-membered a discussion about it, but then I didn'tknow whether I was going to be talking about thewrong thing, very frankly.JUI)(,. H ARMA IZ: Now. with the refreshing ofyour recollection,-TItl W'ITNESS: Yes, sirJUI)GE HARMATrz: You are positive that you re-ceived a copy?THE Wl NI SS: I'm positive I received itJUDGE HXaRMATZ: What is marked as GeneralCounsel's 7?THIE WITNESS: Yes, sir.Julx)(, H\RMNAIZ: Okay, so be itAs indicated in the above extract from the transcript,Bryant claimed that when he received a copy of Rems-nyder's letter, he immediately protested, not to Key-stone, but to Remsnyder. Bryant further testified thatRemsnyder was instructed to notify the Union thatCPSA lacked authority to bargain for ABI and thatRemsnyder assured Bryant that he would do so.In assessing the credulity of this explanation it is of in-terest that Bryant himself had been involved in the pro-cess of responding to Keystone's requests for the very in-formation that was contained in the Remsnyder letter.Thus, by letter dated April 18, 1977, Bryant wrote Key-stone as follows:Attached is a signed copy of the new Agreementbetween CPSA and the Keystone District Councilof Carpenters. As you know, CPSA is signing onbehalf of those employers who have given us bar-gaining rights. Since I do not have a copy of thebargaining rights in my office, I will send you a listof the contractors and a photocopy of the bargain-ing rights as soon as Orin Remsnyder returns fromthe convention in California (next week).cc: CPSA OfficeBryant obviously chose not to inform Keystone of thestatus of ABI at that time.Remsnyder, in an attempt to corroborate Bryant, testi-fied that at the time he prepared his subsequent May 12letter he was very new on the job. and did not under-stand the nature of Keystone's "repeated" requests for alisting of CPSA members bound to the new agreement.He claims not to have really known how to respond toKeystone. Remsnyder claimed to have obtained this in-formation, not from Bryant, the president of CPSA, whohimself had testified that he alone negotiated the con-tract,2abut from Marlin Slough, a director and memberof CPSA. 2'Remsn)der further testified that having forwarded acopy of the May 16 letter to Bryant he received a tele-phone call from the latter. Bryant assertedly informed"that he had not given CPSA his bargaining authoriza-tion at that time."'2 whereupon. Remsnyder claimed tohave searched CPSA's files and found no bargaining au-thorization from Bryant. Beyond that, Remsnyder initial-Iy testified that he "thought" that Bryant asked him toinform the Union of this fact, and that he "thought" thathe did contract Getz as directed."'A2 A Inidicllted. ,i cops of HrsNanl, April I8 letter to Kesilocll coi-cerning 'such a hi'llng lsua sent Io "CPSA office " See G C Fxh s2 Rmenrlder tesiflied Ithal the 1977 negotiations "sere cr nducild tonhehalf iof Ci'SA hb Chiet Ncgoliator Marlin Slough Ils tcstrinionn in thisregardil .'rlilitis s ilh tlrain, s ownrl acknots ledgerent Ihall he ahone nego-tniied ihe 1'17 agrecmtien ulth KeNsltorn Slough did not tcll i I didnol hehiec Rcrllsmldcr .ilnd regard it ;i, snomnicha extraoirdinar, Ihal hextould conrlt i ll preparing Ihe list s.ith ansnte otlhr than Hrsant him-sclf. ' ho is prslcnllt Io CPSA ahlone had negotiated Ihe agreement and%xi[ho h1 lld "ritie lti 1I tUIon thaii uhIbIIssr i1n of this scrs list 0 oull he de-Ierrcd uiltil RnllsMisdcrs' return:; Rtcmsnlsdr testi'ied Ihat, though h d had t emplosed hs ClI'SA1IICe Juill 197h. ire haid lotl kilomml prrcxsousl infrirnltiotl thalt hbargaining,iltlhori/illlliis 5crc required hclorc it' cntilploer-retihcr could hehou1dl t0 1 I} IsirIi ,1' ,It C i'SA tglott.llions 5 5 il s riotls labohr otrg.all/ a-iiiit2 ,e i/ l I it11 ed cscl haxling rccciscd LicI h flol rmatiollnr from arll so)ureCI crtdl (itl o.etr Retmlstidcr IIn this regiard Rcnnsllder did nei1 Impressis his irtg ind pl iideillt ro lJlctlOrl i ofti t stl ITiittter. 'lld ilI ciri c ciiit he\,\ rtgirdcd ,1s il lrtltlr ble kls11-tr s137 DECISIONS O()F NAII()NAl LABOR REI.ATIONS BOARDA further fact casting doubt on the veracity of Rems-nyder in this respect emerges from Respondents' claimthat CPSA had not been authorized by ABI to bargainwith respect to "carpenters" with any labor organization,including Western. Unexplained is the fact that Rems-nyder, who would have me believe that he made a criti-cal error in 1977 by including A131I in the list of employ-ers bound to the Keystone negotiations, apparently re-peated that mistake in 1978, when a similar list Wias de-livered by Remsnyder to Western in connection withCPSA's negotiation with that labor organization. AgainABI was listed as among the contractors having author-ized CPSA to bind them with respect to a contract cov-ering carpenters.27 Unlike what transpired a year earlier,Remsnyder affords no explanation as to why ABI w\asincluded on the 1978 listing. or whether not he clearedthis matter with Al Bryant before doing so.With respect to Western, the denial by Bryant thatABI had duly authorized Cl'SA to bind itself is totallylacking in corroboration. According to the uncontradict-ed testiniony of Robert Argentine, Western's executivemanager, CPSA first negotiated on behalf of its employ-er-members w ith W'estern in 1972. Subsequent negotia-tions in 1975 and 1978 produced renewal agreementswith the most recent expiring in 1981. Nancy l.innShaffer was the chief spokesman for CPSA in 1975. Atthe request of Western in 1975, Shaffer provided a list ofthe contractors represented by CPSA at the time. ABIwas listed among the "employers who have granted bar-gaining authorizations to CPSA for the 2() county Dis-trict Council Carpenters of Western Pennlsylvania Agree-ment."2' During the 1978 negotiations, Orin Remisnyderwas the chief spokesman on behalf of CPSA In thecourse of negotiations, a list of the contracting firms rep-resented by CIPSA 'was requested by Western anid pro-vided by CPSA. ABI ,was included on that list. '" Noclaim was registered herein that ABI was includled onthe 1975 and 1978 listings erroneously.:"Nor is there esi-dence that A131 had ever notified CP'SA or Western thatit had not designated CPSA to bargain in its behalf swsiththat labor organization. '2See (i C t lh 26nSee (i C(' I x 2hSee ( C t ihi 2t5"' In the circumstancel,e I fild the crlics ol (iCt ixhl 25 aillld 2(1 Ibe hirlnding on Respoideitsi Uncolltra ictcd ' dviidlCe e(ahlihic thaliCPSA delivered the listitlg il qucstioln Ito Argentinle in the colrse ioiCtl'SA's iegiotiatioills ilh Wctecrnl iI 1975 anid 1'78 \'ithi rchpect tI the1978 negoltiatioi s, Remmider' oi mi tctilnlolny ci nriirr tliihal il lf thi ttime. hie \would hal, h been a;lware o the sigrfificaTice of liting anll cmploserthat had failed t auithorize CP tSA to hargain on it, hbehalt' I Firtihrimie.Reims nd' r sis a' ailahlu Io t c tofil 1l all circuilar lc,, beciotldilg thieauthentlliily il (it I xih. 2{ A cilcilnlst antii l ihal i tlslim , ,shichl 1t ior-robonrativ,. throiugh irellcrl. e, or the acciuracs Iherenl i IllrlhLrrlilr, r i',C(PSA rlitolilates agrticlllriei hirldlilg 1i11()i eLurploiicrs eCt'ClIIing pl pirisritten authorvation% as a regular panrt of it otperatilinls. (nie light rilghi-fully ainume thlat (i C Exh. 26 lould its origil il hbusi ne records C gki-larly maintained hy C'PSA il ulpporl of Illiall funcltio St' ' I c R oli-vid .Rule 803 8(h" It will be rccallcd thai Recnllydcr tietificd Ihalt ic Illtltiiisd kchs,ltneItlat Alt hald lltl autihorized Ct'SA to hbargalill olil Iit heialf I hougligL tim,teslirnony wlas lnol behlieed. it is I tel d ltha Rcnllrsidcr d lill iii t tv i lil'that anrt such c(llmTlTllm atlil lu W as c :Cr iort ardeil Iin arrl rCpriCci il i iCiii' 'AC',i rniWhile I reject as unbelievable the testimony of Bryantand Remsnyder to the effect that CPSA held no writtenauthorization to bind ABI to negotiated bargainingagreements with Keystone and Western pertaining toconditions of work of "carpenters," the assertion thatABI was bound to such agreements is maintainable onother grounds as well. Thus, under settled Board author-ity. an employer may be deemed bound by results ofmultiemployer negotiations, even though express authori-zation of bargaining authority be withheld, and the em-ployer had not signed the contract, if the employer'sconduct manifested an intention to be bound."2The in-stant cause presents a strong context for application ofthat principle. Al Bryant. the president of ABI, who to-gether with his wife owned all stock of the firm, consid-ered AHI to he a "union contractor." While assertingthat his status was voluntary and not based on contrac-tual commitment, he concedes that ABI's operations,,ere marked in their entirety by adherence to the termsof contracts negotiated by CPSA including the paymentof required fringe benefits and observance of union-secu-rity and dues-checkoff proxisions.In addition to his adherence to the terms of thoseagreements, Bryant, beginning il 1976, attended andeven hosted joint labor management meetings throughwhich members of CPSA sought relief from their ad-verse competitive position with nonunion subcontractorsFurthermore, pursuant to separate contracts negotiatedby CPSA with seven craft unions in the building trades,including the Carpenters union, a trust fund was estab-lished, which was jointly administered by labor-manage-ment representatives. At least since March 1, 1977, AlBryant has been a trustee of said fringe programs andhence presumably was in a position to influence the ad-ministration of benefits of craftsmen covered by theCIPSA agreements including "carpenters." Finally, as in-dicated. Bryant's positions as director, president, and ne-gotiator on behalf of CPSA would unmistakably conveythat he \\ias situated identically to ABI competitors thathad duly effected bargaining authorizations to CPSA. AsBry ant colcceded that hlie had not informed Western orKe ystone that ABI was not bound to the agreements ne-gotiated with those labor organizations by CPSA, andother testimony as to the existence of such notificationhas been rejected, I find additionally that ABI throughthe conduct of its principal owtner and functionaryBryvant manifested an unequivocal intentionl to be boundto CP'SA contracts s ith Western and Keystone to thepoint of raising an eslopple against denial of that fact."An employer who, through a course of conduct or oth-erwise, signifies thwat it has authorized the group to act inits behalf will be bound by that apparent creation of au-thority." Josucphl MeDanil, anr Idividual Proprie(torshipd/h/ta CFuqon Co/lors Contractors;, 226 NI RB 851, 853( 1)76h) I lhat is precisely sh hal occurred here.: :'Stt, g. /Int ulrjri t i:/ncr ./ , 242 Nt RH 73) (I 17i )Jl.itaed 1111 ithe l reggniie, I1 Is IillLCeCsaIrs tO paus upinlite ti' lgall tCOil-CeiiteI1CCs 1ti \'it ' CICC uilllllUI of ihe IllClllliollal a rl c tll itC 1972 See(i £ L615 1 4 \ lh4 W th repecl hl Rty-3lldt,1 11 % r It'lcc. l 1o Scc 8(J'). It isInotcd thIt .xihil .11 1 ,TIii nploisr ou1iln 3ij LITTIC iit Cilnl ClCAlnc nbhigailtilu1i1d. cr lt.h til a igrLIttllt111 .Iunll Cii'- iLit it'1i' 1o inn n1 liniini ii l III iIC' I '( oi'tillrn'd138 AL BRYANT, INC., ET AL.3. The single employer issue; the KeystonearbitrationNo claim is registered in the instant proceeding thatABI, as a separate entity, failed to adhere to the terms ofthe CPSA agreements. The gravamen of the complaintsis addressed to the operations of Harrisburg Drywall andABA, which admittedly operated on a nonunion basis,but which according to the consolidated complaints con-stituted a single employer with ABI and hence are boundto the contractual obligations of the latter.Harrisburg Drywall evolved from a sole proprietor-ship operated under that name by one Geno Premici. In1971, at Premici's request, Bryant invested in HarrisburgDrywall, after the firm was incorporated and Bryant waspermitted to retain controlling ownership. In late 1972,Premici's stock was purchased by the Corporation, Pre-mici parted company, and Bryant became sole owner ofthe outstanding corporate shares.At all times since the incorporation of HarrisburgDrywall, it was headquartered at the Hummingbird Lanefacility, also utilized by ABI. Said facility is owned byAl Bryant and his wife. Until December 31, 1979, thosepremises were leased to ABI. Since 1972, ABI has sub-leased space to Harrisburg Drywall. However, this wasapparently accomplished orally for there is no writtenlease memorializing the terms thereof.During the years of its operations it appears that theonly assets of a corporeal nature retained by HarrisburgDrywall were a single, 1974 vintage van, and some officeequipment inherited from Premici's firm. In other re-spects, Harrisburg Drywall utilized on and offsite con-struction equipment, including trucks, hoists, forklifts,and saws owned by ABI. Office equipment owned byABI was also utilized in connection with operations ofHarrisburg Drywall. Harrisburg Drywall had no ware-house, engineering, sales, or clerical force, but individ-uals employed by ABI served the former's needs in theseareas. All utility costs, including gasoline, electricity, andtelephones, incurred by Harrisburg Drywall and ABIwere paid by ABI.No written agreements existed evidencing the "hous-ing" arrangement as between ABI and HarrisburgDrywall or the former's provision of equipment. adminis-trative support, and expenditures for overhead costs.Compensation of ABI in these areas was pursuant to anaccounting system devised by the accountant, selectedby Al Bryant, on behalf of both conpanies to allocatecosts as between the two firms. Thus, at the end ofannual accounting periods, such costs were shared byABI and Harrisburg Drywall in proportion to the grossvolume of business done by each. This arrangement wasa successor agreement. or where. since execution. the U[nion had acquiredmajority status among the employees No e' idcnce exists w'arranting afinding that the CPSA agreemenls it question v"ere 8(f cotilract',. nordoes it appear thai. if they were, ABI's responsihilily pursuant theretlwas unenfiorceable See wlliamsr Enterproisc. Inc.. 212 NLRH tIt8l 1974)4uthi,rizd 4ir Crondti)ttliitni (o, 236 NL.RH I13 I. 134 (1978 Furlhermorc,the collective-bargaining agreements negoliated hetleenl CPSA anlld Wet-ern and Keystone define the unit In a manrler con'i'elit with hailt gener-ally is recognized as appropriate in scop e in huilding and coillstrillionllindustry No facts have beein presented rebuttilng the presLumpltiln Iha;lWestern and Key'stone continued toi represenl at maiirilti of ',aid clilpIlii-ecs at all timrs material hereinhardly indicative of "arms length" dealing. While thepooling of administrative and clerical resources may beaccomplished in other areas by indisputably separate en-tities, I reject any notion that in such cases the costs ofsuch services are deferred and not borne with a degreeof immediacy. Here, ABI bore all expenses for a 12-month period, a burden tantamount to an interest-free,extension of credit to Harrisburg Drywall. Along thesame line, Bryant testified that there was no establishedrental charge for ABI's equipment. As the latter entails anonrecurrent. capital expenditure, this charge off wouldInot be suitable to allocation in the same manner as itemswhose cost accumulates continuously with use. Bryantexplained that ABI was compensated as to equipment byallocation of depreciation as between the firms. As a gen-eral proposition, annual depreciation on capital assetswould be something less than fair rental value.The foregoing portrays Harrisburg Drywall as a oper-ational shell with no independent administrative capacityand little in the way of capital assets. As shall be seenbelow, this was complemented by integration of ABI re-sources upon the operations of Harrisburg Drywall atevery lceel, from management to craftsmen who per-formed on the jobsite.From the standpoint of management, the nominal headof Harrisburg Drywall was Charles May. Bryant in 1975selected May to "run" Harrisburg Drywall." May was acraftsman, whose employment as a "carpenter" datedback to 1959. According to Bryant, he together withMay jointly decided to operate Harrisburg Drywall as anonunion company. :';May engaged substantially in providing field supersi-sion at various jobsites and worked from time to timewith his own tools on jobs. From direct observation, andhis testimony, May impressed me as more at home inthat capacity than as a manager. For example. Maycould not identify the accountant of Harrisburg Drywall,did not know who purchased office supplies for thatfirm, did not know whether Bryant dealt with Harris-burg Drywall customers, and had no comprehension ofthe overtime system applied to the latter's employers.May acknowledged that he had nothing to do with thefinancial end of Harrisburg Drywall and hence did notknow whether ABI and Harrisburg Drywall loanedmoney to each other. Since May declared that he had norole in the financial end of Harrisburg Drywall, obvious-ly this area ,was subject to exclusive control of ABI func-lionaries. 3,rhe record doen notl ti.c lose, that Harrisbhurg DrNs'all uas opcr-ational during Ihe period hel'ueel the 1I72 departure of P'rcnllct and1)75 ithe p,i ssilit, of dormanllc of that firm was suggesled h) Hranl'tthreat in 1 '76 or 1'7 at the "Cornmpete Meetings" tol Ilill. ilnhither firmti perform on a IhIIDnInI(Ii hasisd'I di( nol bCheliI, thai MaN had ans role In Ihis decison Ih here. ,hl-oul', \ l. olo d hil'lc hc.Il nrI il eed It rcacli' ate or utili/e larr-l1hurgt)lu\ all tfr anI' other pi trpos I II i, plinly ilferrahlc icll this rcord thatithe "OpCll r hop" IaIo t irkI v a, tihe slIt r.i on lor thl lfirI', existc'I Ccher i l n '.o idCln.C thAI thliat firm eer opeltalted in nlls other markct' la',i\ RIllt R liS ; h ,ll. 1 ccrliit'd public iccO ciliii ,Llllt 1,LC iuccomIillnigfirm pro\t iLe icotliitlig i 'c rNlCCS to Respoilldcit,. vtcliliCCl that ai getllrilentr it (,it I xhl Is ( c IintCilaltc tehat In 117 111 Al tharged IIarrlshti'gSil()l. Ir "i lan'ii l igcn lltc i 1x.i\cs Se. ( i 1C lNih Sthl Rocllhthalnl IC -( .'it: llll'i139 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDApart from my doubts as to whether May exercisedauthority on behalf of Harrisburg Drywall beyond thatof a supervisor, with power to hire, fire, and supervisejobs, it is clear that he had no separate identity with Har-risburg Drywall. Thus, Charles May is shown as a directpayroll employeee of ABI, in 1977 for in excess of 1,400hours,:" in 1978 for some 80 hours, and in 1979 for some170 hours. It is fair to assume that during these periodsMay had been engaged by ABI to perform field supervi-sion on the latter's jobs. Uncontradicted evidence estab-lishes that May, while serving in that capacity, engagedin hiring on behalf of ABI.` In addition, it was his re-sponsibility to assure that those jobs were completedproperly and to instruct employees to that end. May alsokept the time records of ABI employees on such jobs.Because Harrisburg Drywall had little in the way ofadministrative resources, and perhaps, since May oftenworked in the field for both firms. its administrative andmanagerial functions were performed by ABI personnel.Larry McClain, who at no time was on the payroll ofHarrisburg Drywall, but an employee of ABI, admittedlyperformed work for Harrisburg Drywall. His tasks inthis regard included coordination of phases of the Harris-burg Drywall operations, the preparation of job esti-mates, submitting bids, and purchasing in connectionwith that firm's jobs. In addition, carpenters employedby Harrisburg Drywall would communicate withMcClain and receive instructions as to whether andwhere they were to work the next day.Bryant was also involved to a considerable extent inthe affairs of Harrisburg Drywall. While admitting thathe controlled the fiscal affairs of Harrisburg Drywall,Bryant denied involvement with either office or fieldpersonnel. As to fiscal matters, Bryant selected Harris-burg Drywall's accountant, the bank it uses, and periodi-cally reviewed, together with Jean Hoffman. also an em-ployee of ABI. Harrisburg Drywall's accounts receivableto assure against discrepancies. He also admittedly on afrequent basis negotiated and signed contracts on behalfof Harrisburg Drywall, and executed lien waivers onbehalf of that firm.3' Bryant has signed the paychecksissued to Harrisburg Drywall employees. "' In connectionwith the Polk Center job, a job performed by HarrisburgDrywall during 1979 and 1980, Al Bryant signed thebid4' and was the contact man because, as he explains it,the size of the job, and the fact that May was out work-ing other jobs, rendered it necessary that Bryant serve inthat capacity.Bryant's denial that he had any involvement in hiringon behalf of Harrisburg Drywall was refuted by specifictestimony, which otherwise was left to stand uncontra-dicted to the effect that Bryant, together with McClain,interviewed and hired a former ABI employee for Har-tifled that the amount of Ihis fee ,l as detcrmintid hby tile clien No oxi-dence exists on this record as to the hbasis for Ihis charge as agaillsl Ilr-risburg D)rywall" See G C Exh 3b(gg- 14)': See the testimon) y of George (ulliverSee G C Exh 13'° Normally it is Ihe function of Jcall Hloffman. an AMll enlphl'c. tosign the paychecks of Harrisburg D)ryAallpersonnel. In hter ahsctlcc,.Bryant performs Ihis functitln"See GC Exh 15risburg Drywall,42and that on another occasion Bryantmet with a number of ABI carpenters, advising themthat union work was insufficient to keep them busy,while offering them work with Harrisburg Drywall.43Other testimony indicates that Bryant entertained griev-ances of Harrisburg Drywall's employees. Thus, GeorgeGulliver, while employed by Harrisburg Drywall, re-quested a raise of Bryant, which he received under cir-cumstances, permitting inference that Bryant had ap-proved the increase. It also appears that a grievance con-cerning travel pay was addressed to Bryant by Gulliverwhile on Harrisburg Drywall's payroll. Bryant said hewould check with McClain. Later Gulliver receivedtravel pay.McClain denied that he hired for Harrisburg Drywall,testifying that May had done so. However, in a brieffiled on behalf of Al Bryant, Inc., in the arbitration pro-ceeding, over the signatures of Thomas A. Beckley andJames P. Collins, Esqs., the following appears: ". ..Larry McClain ...did and does the hiring for Harris-burg Drywall." '" Further, according to testimony afford-ed by Bryant, under oath in the arbitration proceeding,Larry McClain did the hiring for Harrisburg Drywall.4"As heretofore indicated, McClain was also involved in alayoff of Harrisburg Drywall employees, and advisedemployees where and when to report for work.While the foregoing amply attests to the interventionof ABI in the labor relations of Harrisburg Drywall, theintegration of the two entities is further evidenced by thefrequent and seemingly at-random interchange of crafts-men as between Harrisburg Drywall and ABI. In severalinstances, carpenters would work for both firms duringthe same workweek This occurred in excess of 50 timesin 1979, on 30 times in 1978, and in excess of 80 times in1977. On at least two occasions, the same employeeworked for both firms in a single day. Carpenter Gulli-ver testified that the only way he could tell which firmhe was working for was the designation on the payrollcheck.'" The lack of separate identity of the respectivework forces of Harrisburg Drywall and ABI is indicatedby the fact that in 1977 10 of the 14 employees on thepayroll of Harrisburg Drywall had also worked for ABI;in 1978, 8 Harrisburg Drywall employees had workedfor ABI; while in 1979, 6 Harrisburg Drywall employeeshad also appeared on the payroll of ABI.Harrisburg Drywall as a nonunion subcontractor doesnot normally bid on the same jobs as ABI. However, onat least two projects, Harrisburg Drywall was replaced,2 Se. tle sttllloll) of Rot lllnld N1iers" Sc tile I.,ontlltiHi of ()ls,.Oar Ac.li Not, als, thliat Da'id Seace tehi-lied that iBr. tiltl offered hiltl .ork on a nonunllllnioll lo in Reading i 1977.wllhich Seace decliled.'See Ci C I xh 21(h) p4' Se Rcsp I -xh lal) p 28 Se ialso the tcstinmlly Oif t)onald MNIcrI tie ahlxc dliscrtepanc ls ia ln,, g a numbnher if facttors shich hlardl ill-spired onllfidclle of' Re sp ollidcll,' i iltnesscs", I tro Curlier testified that iil In conIICCtioll ilh the (ite m Btlildlng jobhie n'is emploe d bh Alt, hut later. ulthout notice. transferred to thepa,,roll of Ilarrihurg I)r;,all ; a fcl he dlhcoLered only after hi, pay-check rellected thalt he Ois orklllg for the latter it a I lo, er rale of p'y,/itoitte[ Citpeii'l'. Richard (.riitintn testifted It a similar experienet onltlhc SltIC jhsitc140 Al. BRYANI', INC. ET Alby ABI.47According to Bryant, on at least one of thesejobs, Harrisburg Drywall "subcontracted" to ABI be-cause it took the job on misinformation that it was anopen shop, when in fact it ,vas a union job. When unioncontractors protested the presence of HarrisburgDrywall, the job was completed by ABI.Under established Board policy, the test of whethertwo separate entities are to be regarded for purposes ofthe Act as a single employer turns upon the relationshipof the two firms in terms of common ownership,common management, interrelation of operations, andcommon control of labor relations. ' I am convincedthat, upon analysis of the credible facts of record hereinin the light of those standards, Harrisburg Drywall andABI may not be regarded as separate employing entities.Both firms were subject to common ow nership, withBryant owning all outstanding stock in one, 90 percentof the other, with the remaining 10 percent held by hiswife. Both firms performed the same services, in thesame market, with the only distinction being that Harris-burg Drywall operated on an open-shop basis, while ABIfunctioned under auspices of collective-bargaining agree-ments with the Charging Parties. However, HarrisburgDrywall's existence operationally was almost entirely de-pendent upon facilities. equipment, administrative, engi-neering, sales, and clerical support available throughABI. The absence of written leases or agreements, andthe expense allocation system, as heretofore indicated,warrants the conclusion that the two firms did not dealwith each other on an "arms length" basis. Consideringthe nature of its assets, and its dependency upon ABI forbasic support in virtually every aspect of its affairs, theinstant record portrays Harrisburg Drywall as possessedof no greater autonomy than is necessarily entrusted tocrews completing particular jobs. While Albert Bryantwas a dominant factor with respect to all aspects of ABI,he controlled the fiscal affairs of Harrisburg Drywall.His imprint was also felt upon Harrisburg Drywall'slabor relations, through involvement in the hiring proc-ess and condonation, if not authorization, of the utiliza-tion of ABI personnel to handle Harrisburg Drywall'spayroll, to interview and hire employees of that firm,and to assign work to the latter. Furthermore, temporaryinterchange of rank-and-file and supervisory personnelwithin the two firms was so substantial as to suggest thatit was a function of management convenience, more inthe nature of assignment and transfer within a commonlabor pool, than termination and rehire by separate em-ploying entities. I am convinced that it was AlbertBryant, who, in 1976, during the course of the competemeetings, threatened to utilize Harrisburg Drywall tocompete against union contractors to have been the driv-ing force behind activation of that firm for that purpose.Considering my impression of Charles May as a crafts-man and foreman, more at home on a jobsite than in anoffice, together with his limited comprehension of major" )n the Acciavali jobsite. TIhomas Fick was simply transferred fromthe Harrisburg Drywall payroll to Ihal of ABI, when the latter replacedihe former on Ihat job" Radio & filevision Brodcaust 7chnicians .Loal/ Union 1264. Inlrnu-tional Brotherhood of Electrical Worirs, .41.-CIO. et aul. RnaudcatServicre ofMohil. Inc, 38l0 U.S 255 (19h5)aspects of Harrisburg Drywall's operations, I am con-vilced on the basis of inference and plain record factthat labor relations policy of the latter was dominated byABI personnel, including Albert Bryant. Based on theforegoing, I find that Respondents ABI and HarrisburgDrywall constitute a single employer and that HarrisburgDrywall was the alter ego of ABI.49It is also concluded on the instant record that the em-ployees of Harrisburg Drywall constitute a natural acre-tion or share a sufficient community of interest with em-ployees of ABI to render the former's employees a partof the appropriate unit in which ABI's employees hadbeen historically represented. As has already been madeclear, both firms hold themselves out to provide subcon-tracting services of an identical nature in a segment ofthe construction industry. Considering the functional in-tegration of the operations, the similarity of the workperformed and common skills of the employees, theextent of centralized management and supervision, thehigh incidence of temporary interchange, as well as cen-tralized control of labor relations including the hiringand assignment of employees between jobs and firms, Ifind that a unit consisting of the "carpenters" employedby ABI and Harrisburg Drywall at all times materialconstituted a single appropriate grouping and part of theoverall multiemployer unit within the meaning of Section9(b) of the Act."5Having found that ABI was at all times material boundthrough CPSA, to the latter's agreement with Western, Ifind that by refusing, upon request, to extend that agree-ment, on request, to employees engaged on projects dis-charged by Harrisburg Drywall within Western's geo-graphic jurisdiction, Respondents' Harrisburg Drywalland ABI violated Sections 8(d) and 8(a)(5) and (1) of theAct.,II have also found that ABI was similarly committedwith respect to collective-bargaining agreements betweenCPSA and Keystone. Though the single employer find-ing extends with equal force to the operations of Harris-burg Drywall waged within the geographic jurisdictionof Keystone, Respondents urge the 1979 arbitrationaward52as a bar to any relief as to the unit representedby Keystone."' See, e g. Edward J. Whiie. Inc.. and its alter ego. Repairs. Inc. 237NLRI 1020. 1025 (1978) Thai case, in my opinion, furnishes a closeranalogue to the facts at hand than the fact pattern on which the Boardreached a contrary result in the earlier case of United C,,ltructor, andGoodwin Construction Company, 233 NLRB 904 (1977) In any e'ent, themore recent Decision in Ediard J White, Inc, in the e.ent of conflictwould control as the more recent pronouncement on the issue See alsoLocal .'o. 62'7 International Union of Operating Engineers. 4FL CIO(South Prairie Sons' Construction Company and Peter Kiew.it d Sons' Com-pant) 518 F 2d 1040 (D.C. Cir 1975). affd in material part 425 U S 800(1976)so Cf Peter Kiewit and Son' Co and South Pacific Construction Co., 231NLRB 76(1977)" Credible esidence establishes that on various dates between Januaryand MaNt 1979. representatives of Western urged Bryant to perform Har-risburg Drvwall's contract on the Polk Center job in accordance withWestern's agreement with CPSA The refusal to bargain became apparentwhen Harrisburg Drywall commenced work on that project on an open-shop basis in June 1979,2 Contrary to Respondents. participation in the 1979 arbitration doesnot suffice to establish that it fully met its statutory obligations to bargainin good fi th That factor is irrelevant to the silations with which Re-spondentlts are charged specifically il this proceeding141 DECISIONS ()F NA'I()NAL LABOR RELATIONS BO()ARDIn this respect, it is argued on behalf of Respondentsthat the rights asserted in this proceeding by and onbehalf of Keystone were submitted by the latter to bind-ing arbitration and the award rendered by the arbitratordenying Keystone's grievance should be deemed conclu-sive under Board authority. In this connection, a closequestion is presented in connection with the doctrineenunciated by the Board in Spielberg ManufaciuringCompany, 112 NLRB 1080 (1955), and its progeny. Byvirtue of Spielberg. the Board indicated that it wouldyield to the arbitral process and afford binding weight tothe results thereof, if said proceeding appeared to havebeen fair and regular, if all parties had agreed to bebound thereby, and if the decision of the arbitrator wasnot "clearly" repugnant to the purposes and policies ofthe Act. In subsequently elaborating on these standards,the Board articulated a further requirement to the effectthat it would not give binding force to an award unlessthe arbitrator had considered and decided the unfairlabor practice issue."3While a number of factors areviewed as relevant to the inquiry herein, first to be con-sidered is whether the arbitrator considered and decidedthe unfair labor practice issue and, second, if he did so,whether the result he reached was repugnant to statutorypolicies. 4With the foregoing in mind, it is noted that the under-lying grievance was originally defined by Keystone's at-torney in a letter dated March 19, 1979, and his openingstatement at the arbitration hearing as exclusively found-ed upon contract." However, in its brief to the arbitra-tor, Keystone went beyond its contractual contentionthat Harrisburg Drywall, as a subsidiary of ABI, wasbound to the CPSA agreement, but argued that, even ifthe arbitrator were to reject this view, he was impelledto follow precedent of the National Labor RelationsBoard, and conclude on the basis of the evidence beforehim that ABI and Harrisburg Drywall were a single em-ployer and hence that as a matter of Federal law thecontract was binding upon Harrisburg Drywall. This al-ternative view was amplified by a thorough recitation ofauthorities, and concluded with the admonition that "thearbitrator should rule on the statutory issue as well as thecontractual one."5 6"3 See, e g., Raytheon Company, 140) NLRB 883 (1963)5' Keystone conltends that the Spielberg criteria were no1t met becauseABI took positions before the arbitrator signifying that it had no inten-lion to be hound by the results of arbitration. While it is true that ABIadopted a stance that it was not contractually bound to CPSA bargainingagreements, issue was joined on this matter, and there is nothing to signi-fy that ABI had not submitted to the arbitrator's jurisdiction to render 1final and binding determination in that respect. Contrary to Keystone.this defense to the grievance was not the equivalent of a repudiatiion ofthe arbitrator's authority to issue a final and binding award"s See G C Exh. 9 Among the contractual provisions cited was thefollowing as contained in the memorandum agreement negotiated aridsigned by Albert Bryant on behalf of CPSA, for a term of May 1, 1977,to April 30, 1982:6. The employers, during the life of this agreement, will not establishor operate any subsidiary building construction company unless suchcompany performs and or subcontracts all work within the craft andgeographic jurisdiction of the Union pursuant to the terms of thiscontract The obligations of paragraph 5 shall apply to such a subsid-iary company. This paragraph 6 shall be null and void in the eventthe Union fails in the obligations under paragraph 1. 2, and 3"' See G. C Exh 21(a), pp 8-24.Whether the arbitrator carried forth on Keystone'sdemand is not entirely clear. In denying the grievance inhis award of October 29, 1979, the arbitrator stated asfollows:...[t]he Arbitrator is not persuaded by the evi-dence that the Company has violated the 1974-1977Agreement or 1977-1982 Supplemental Agreement.The Union presented no evidence of a joint venturebetween Al Bryant, Inc. and Harrisburg Drywalland Construction Corporation. Therefore, the basicquestion before the Arbitrator is whether Harris-burg Drywall is a "subsidiary" or "subsidiary build-ing construction company" of Al Bryant, Inc. underArticle V, Section 6 of the Agreement or Para-graph C.6 of the Supplement. In the Arbitrator'sview, his role is limited to interpreting these termsof the Agreement, and it does not extend to enforc-ing the provisions of the Labor Management Rela-tions Act. To be sure, it may be appropriate to lookto the federal law as an aid to this interpretation. Inthis context, the Arbitrator has carefully consideredthe National Labor Relations Board and Courtcases which the Union has cited where two or moreCompanies or corporations have been treated as a"single employer" for the purposes of determiningwhether the National Labor Relations Board willassert jurisdiction over them.Here, the parties have not defined what shouldbe considered to be a "subsidiary." Webster's NewWorld Dictionary (College Edition) defines a "sub-sidiary" in part as:a company controlled by another companywhich owns most of its shares ...Black's Law Dictionary, Fourth Edition (revised)1968 states:Subsidiary Corporation. One in which anothercorporation owns at least a majority of the sharesand thus has control....In this situation, there is no evidence that AlBryant, Inc. owns any shares of HarrisburgDrywall. Therefore, it would not ordinarily be con-sidered a subsidiary of Al Bryant, Inc. in the usualsense of that term. It is true that Mr. Al Bryantowns most of the shares of both companies, buttechnically his ownership as an individual wouldnot be sufficient for Harrisburg Drywall to be con-sidered a subsidiary of Al Bryant, Inc. Moreover,there is absolutely no evidence that Mr. Bryant ac-quired Harrisburg Drywall, or operates it, as a sub-terfuge to divert business which would otherwise beavailable to Al Bryant, Inc. to a non-union oper-ation. To the contrary, the record shows that Har-risburg Drywall was an existing company; thatBryant was asked to assist it financially; and that hedid so by forming it into a corporation in which hehad 51% control. Although there is a suggestion inthe record that the Companies share some equip-142 Al. BRYANT, INC. ET AIment and office staff, it appears that they operate in-dependently from one another; that there is no com-mingling of funds or common supervision of "field"employees. For the reasons given, therefore, the Ar-bitrator is unable to conclude that the Company hasviolated the Agreement as the Union contends. Inview of this conclusion, the Arbitrator finds it un-necessary to rule on the other contentions of theparties.DECISIONFor the reasons stated above, the grievance isdenied.October 29., 1979[s]James M. HarklessArbitratorConsistent with the contention of the General Counsel,the above is susceptible to interpretation that the arbitra-tor declined to pass upon the statutory issue, ruling onlythat he was "unable to conclude that the Company hasviolated the agreement as the Union contends." Thequestion of whether Harrisburg Drywall was a "subsidi-ary" within the intendment of the contract differs fromthe statutory single employer issue and disposition of theformer would not necessarily require full treatment andconsideration of the latter. The Board's most recent pro-nouncement concerning the assignment of proof respon-sibility in this area was set forth in Suburban MotorFreight, Inc., 247 NLRB 146, 147 (1980),57wherein itstated as follows:The Board can no longer adhere to a doctrinewhich forces employees in an arbitration proceed-ing to seek simultaneous vindication of private con-tractual rights and public statutory rights, or riskwaiving the latter. Accordingly, we hereby express-ly overrule Electronic Reproduction and return tothe standard for deferral which existed prior to thatdecision. In specific terms, we will no longer honorthe results of an arbitration proceeding under Spiel-berg unless the unfair labor practice issue before theBoard was both presented to and considered by thearbitrator. In accord with the rule formerly statedin Airco Industrial Gases, we will give no deferenceto an arbitration award which bears no indicationthat the arbitrator ruled on the statutory issue ofdiscrimination in determining the propriety of anemployer's disciplinary actions. In like accord withthe corollary rule stated in Yourga Trucking, weshall impose on the party seeking Board deferral toan arbitration award the burden to prove that theissue of discrimination was litigated before the arbi-trator.In Atlantic Steel Company, 245 NLRB 814, 815 (1979),the Board articulated that latitude would be extended tothose urging arbitral bars, stating as follows:"7 See also The Motor Convo, Inc., 252 NL.RB 1253 (1980)In Ratheon Conpany,"...the Board added the re-quirement to Spielberg that, in order for the Boardto defer, the arbitrator must have considered theunfair labor practice in his decision. Since that time,there has been little discussion by the Board as towhat this requirement means. Must the arbitratoractually discuss the unfair labor practice, or is it suf-ficient that he or she considered all of the evidencerelevant to the unfair labor practice in determiningwhether the discharge was lawful under the con-tract? A review of the decisions shows that, while itmay be preferable for the arbitrator to pass on theunfair labor practice directly, the Board generallyhas not required that he or she do so. Rather, it isnecessary only that the arbitrator has considered allof the evidence relevant to the unfair labor practicein reaching his or her decision.In this instance, the arbitrator's statement that his author-ity "does not extend to enforcing the provisions of theLabor Management Relations Act," beclouds his entireaward. In addition, serious questions exist as to whetherthe statutory issue arose in the context of an evidentiarypresentation enabling full and fair consideration of thestatutory issue in the arbitral forum. The single employerissue generally entails assessment of a number of factors,many of which are beyond common knowledge but re-posed peculiarly within that of the employer. Illustrativethereof is the following statement made by Mr. Beckley,counsel for Respondents, before Arbitrator Harkless:The only evidence he [Keystone's attorney] can putin as to the Harrisburg Drywall and Al Bryant, Inc.would be coming from a witness employed by andknowledgeable of those corporations."9Consistent therewith, before the arbitrator, Keystone hadsubpenaed a number of documents relative to operationsof ABI and Harrisburg Drywall. Respondents moved toquash that subpena,60and pursuant thereto strong sugges-tion appears that important information regarding Harris-burg Drywall, including a listing of its employees, wasnever produced for consideration by the arbitrator.Whether legitimately maintained, the withholding of evi-dence highly material to the unfair labor practice issuecasts considerable doubt upon whether any resolution ofthat issue was made on a fairly constituted record.A question also exists as to whether the award, if in-corporating a disposition of the statutory issue, was suffi-ciently consonant with statutory policy to warrant defer-ral. The General Counsel in contending that the arbitra-tor's award was repugnant to the Act6' relies chieflys" 140 NL RB 833 (1963). enforcement denied 326 F2d 471 (Ist Cir1964)"*Rep l xh l(h), p 91*, See Rep Exh lha), pp 8-11. 494 Resp. Exh l(hb). pp 78 58. 105,143, and 146"l Keyslone urge, that the asrard he disregarded since a representationissue is involved of ihe type solely within the prosince of the BoardIhcre is no merit in this siew The single employer issue is the premisefor an 8(d) 'iolaiion, v hich would if substantialed call Into pla, Boardremedies to enforce said contract as against Harrisburg Drywall Themerits of Ihat issue and the remedy only langentially hear on and faii torelate directly to a question concerning represeitalltion143 DE.CISIONS OF NA1I()NAL LABO3R RELAIONS H()OARDupon the view that upon proper assessment of the var-ious factors recognized by the Board as relevant to thesingle employer determination, "it becomes apparent thatthe companies do comprise a single employer and part ofthe same bargaining unit."62Thus, it is argued that be-cause the arbitrator reached the wrong result his awardshould be dishonored. Under precedent, the question ofwhat is meant by repugnant to the policies of the Act in-volves a qualitative case-by- case assessment of just howmuch error wuill be permitted before an award is reject-ed. Recent Board majorities have suggested that, absent"indisputable factual error,''":the Board will not dishon-or awards because factually discrepant."4Furthermore,legal conclusions embodied in such awards have been en-dorsed where they evidenced "reasonable" determina-tions of statutory issues even though the Board, on con-sidering the merits, might have applied the laws different-ly,fiSor where the arbitrator's reasoning did "no substan-tial violence" to Board policy."The "single employer" issue in this proceeding raisesthe spectre of an employer's evasion of collective-bar-gaining obligations through the utilization of deceptivecorporate forms. Thus critical policy interests are in-volved affecting the balance of competitive interests inthe market served by Respondents together with those ofemployees denied contractual benefits. Close scrutiny ofarbitral decisions in such a context seems necessary tovindicate statutory policy. For example, an employee'soutright repudiation of key sections of a collective-bar-gaining agreement has led the Board to decline to deferto arbitration, on the follow ing reasoning:The jurisdiction granted us under the Act clearlyencompasses not only the authority but the obliga-tion to protect the statutory process of collectivebargaining against conduct so centrally disruptive toone of its principal functions-the establishment andmaintenance of a viable agreement on wages .62 1he General Counsel cites Local F reight Drivers l.ocal 'so 208. Inter-national Brotherhood of leuamsters. C£hualfjurs. IWarehousetmenl and Ilelpersof Ameriua, and Line, Drivers Local No. 224, Internatuional Brotherhood of,7ieamstlers. Chautffeurs. Warehhousemen and llelpers of 4nmeric a (BorregoFreight Lines. Inc.), 219 NLRB 821 (1975) In that case, the Adminisral-tive Law Judge had refused to honor an award of a joint board. findingthat two emploeycrs were one and the same, both on grounds that oneemployer had nrot received notice of the procecdings, arid further on thebasis of her findings that the employers were separate entities. tt wAccr,the value of that ruling is diminished by the fact that a Board majori(tultimately disnmissed the case on the merits, and, having done so, reducedthe Spielberg issue to the academic,3 See Pincus Brothers. Inc--Muarsxell, 237 NLRB I063 (1978) (Merm-bers Jenkins, Murphy, and Truesdale).64 See, e g , 4rmerian BaAeries Co. Inr:. 249 NLRB 1249 (1980) (Mern-bers Penello and ITruesdale, with Member Jenkins dissenting), and iheKansas Cityv Star Company, 236 NLRB 866 (1978) (Members Peciello andMurphy, with Member Truesdale concurring: Chairman I'Fanninlg andMember Jenkins dissenting)6' See Arnold Junior Feinton, Inc., 240 NLRB 202 (1979) (ChairmanllFanning and Members Jenkins atid Penello) 7The .,sociated Press, 199NLRB 1110, 1114 (1972) (Chairman Miller arid Members Kellledy aridPenello).66 See Pacific Southwest Airlines. Inc. 242 NLRB 1169 (1979) (MembersPenello and 1Truesdale, with Chairman Fanning dissenting).6' Oak Cliff-Golman Baking Company, 207 NLRB 1063. 1064 (1973)Although the Board there was involved with a question of prcarbilrationldeferral pursuant tor Collyer Insulated Wire, .4 Gull and I(estern SystlrnsIn sum, I find that the award of Arbitrator Harkless isentitled to no weight in the instant proceeding. In sofinding, I rely on no single standard under Spielberg, butrather a combination including: (I) strong indication thatthe arbitrator expressly declined to resolve the statutoryissue, (2) serious question as to whether positions takenby Respondents at the arbitration hearing barred full andfair evidentiary consideration of that issue, and (3) thefact that the arbitrator, if he had resolved the statutoryissue, did so in a critical area of statutory policy, whilereaching a result at odds with a proper application of thelaw on a fully developed record. For the above reasons,it is found that ABI and Harrisburg Drywall constitute a"single employer" within the meaning of the Act, thatboth were bound to CPSA's agreements with Westernanid Keystone, and that Respondents violated Sections8(d) and 8(a)(1) and (5) of the Act by HarrisburgDrywall's failure to adhere to the terms thereof.Remaining for consideration are the like allegations inCases 6-CA-13716 and 6-CA-13914, with respect toABA, a third corporation established after initial unfairlabor practice charges were filed herein naming ABI andHarrisburg Drywall. ABA commenced operations as anew corporation on January 1, 1980. Prior thereto, theoriginal charge in Case 6-CA-10417 (formerly 4-CA-10417) was filed on August 10, 1979, by Keystone andcharges had been filed by Western in Case 6-CA-12800on October 3, 1979.Bryant testified that the new corporation came into ex-istence in November 1979. The directors of ABA wereAl Bryant, Larry McClain, and Jean Hoffman. LarryMcClain became its president, Al Bryant, vice presidentin charge of sales, and Jean Hoffman, vice president incharge of administration. These positions have been heldsince January 1, 1980. Bryant also is the treasurer andJean Hoffman, the secretary.Stock ownership in ABA was held as follows:McClainHoffmanAl Bryant35 percent35 percent30 percentABA functioned as a subcontractor or contractor af-fording the same services as provided by HarrisburgDrywall and ABI. Like Harrisburg Drywall, it operatedon an open-shop basis.Al Bryant testified as to the genesis of ABA. He relat-ed that in the fall of 1979 for both personal reasons andbecause of the unfair labor practice charges and lawsuitsfiled against him by Keystone, he decided to reduce hisinvolvement in the industry by phasing out HarrisburgDrywall, and reducing ABI's work. He claimed thatMcClain and Hoffman, as long term, key employees,were informed of his intentions in approximately Septem-ber 1979. At that time, Bryant informed Hoffman andMcClain that he was giving them advance notice, so thatthey would have full opportunity to obtain new employ-Co., 192 N.RB 837 (1971), he abovec mailer is of rele.ance insofar a' itreflects upon the slatulory significance if the issue involved here144 AL BRYANT. INC., ET ALment.6s Shortly thereafter, according to Bryant, McClainand Hoffman asked if they could purchase HarrisburgDrywall. Bryant claimed to have discouraged this, indi-cating that he "didn't think that was a very good ideabecause Harrisburg Drywall was in the middle of a seriesof labor problems at that point." Later, McClain andHoffman, as Bryant related, returned, requesting his as-sistance in enabling them to start their own business aslong as Bryant was getting out. This led to a series ofmeetings, out of which evolved the creation of ABA.69ABA was capitalized on the basis of cash contributionsfrom McClain and Hoffman of $20,000 each. 7 Bryantcontributed all the outstanding stock of HarrisburgDrywall, the net worth of which at the time was$40,000. Thus, Bryant invested an amount equal to one-half of the capitalization of ABA, but received only 30percent of that firm's stock.With respect to compensation, Al Bryant, pursuant toa 10-year "consulting agreement" with ABA, is to bepaid by ABA, at least for the first 2 years, the sum of$40,000 annually. McClain, the president of ABA, couldnot recall with certainty the amount of his salary. He es-timated that it was in the neighborhood of $20,000.When questioned as to Hoffman's salary with ABA, hereagain, McClain was unsure, but entimated that it was be-tween $15,000 and $16,000.With the establishment of ABA. it appears that variousadministrative and warehouse employees, formerly onthe payroll of ABI, became employees of ABA. Thus,the ABI payroll record for the week ending December26, 1979, lists the following:Larry V. McClainAlbert I. BryantR. Victor HendricksonJean E.F. HoffmanWayne T. Lutz. Jr.Andrea R. MummaRonald L. HinkelmanFrank KrautheimCatherine Sebacius7tIt is noted that Hendrickson and Lutz were salesmen.Mumma and Sebacius were clericals. Hinkelman was anengineer and draftsman. Krautheim was a warehouse-man.I' Charlie May, the president If Harrisburg Drywall, ".as not includedin these conversations, because, according to Bryant, he "as confronledwith serious personal problems at the time69 McClain testified that in September or October 1979, Al Brant In-formed himself and Hoffman that he was going to reduce the work atABI, sloswing down to a level where Bryant and a secretary could handleall the work Bryant went on to explain that he would no longer need theservices of McClain and Hoffman and that they should make suitable ar-rangements to obtain olher employment. Hoffman did not testifyiO The record indicates that the $20,(X)0 cash payment was not made bhHoffman until March 26, 1980, (See Resp. Exh 10.) In addition, becaus,of the delay in this payment. Hoffman paid ABA on the same dale thesum of $460 32 in interest McClain made his contribution ion the hasis offive separate payments two were made on December 4. 1979, for a totalof $1,000 The balance was paid off otn January 2, 1980 ($4.(XX)). Januar)7. 1980 (S5,000). and February 25, 198() ($11000). It does not appear thatMcClain made any interest pa',ment, to ABA Awith respect to the dcc-ferred portion of his contributionSee (C ti h 12 ccAt the same time the payroll journal for ABA for theperiod ending January 9, 1980, listed the following:Albert BryantR. Victor HendricksonJean E.F. HoffmanFrank A. KrautheimWayne T. Lutz, Jr.Larry V. McClainAndrea R. MummaCatherine R. Sebacius7"Thus, unlike the relationship between HarrisburgDrywall and ABI, upon the inception of ABA, ABI nolonger retained independent capability in the sales, cleri-cal, and administrative areas, but said functions werenow harbored by ABA. Under the new arrangement,ABI, at the end of the regular accounting periods, com-pensated ABA on the basis of the same pro rata chargebased on the relative gross income of each firm. utilizedas between ABI and Harrisburg Drywall.73Nevertheless,the same employees performed the clerical, sales, andwarehouse functions for ABA and ABI.Apparently, ABI, in 1980, no longer paid for tele-phone service, gasoline, and utilities. The responsibilityfor such payments presumably was assumed by ABA.with the same charge-back procedures utilized to secureABl's share of such overhead items. As heretofore indi-cated, under said allocation system, the balance due wasnot paid until each June. Accordingly, a form of interest-free credit was involved. Looking at the clericals, for ex-ample, prior to the actual allocation, said employeeswere on the payroll of one company which financedtheir employment for an entire year before compensationwas afforded by the other sharing their use.With respect to tools and equipment, a documentdated April 1. 1980, signed by Al Bryant on behalf ofABI and addressed to Al Bryant Associates, Inc., recitedas follows:This is to confirm our willingness to continue rentalof the office furniture and office equipment (includ-ing the computer), to you at a monthly rent of$1,000 through March 31, 1981. [Emphasis sup-plied.]It will be your responsibility to pay for all mainte-nance, services, and supplies. At the end of therental period, the equipment should be in first classoperating condition less normal wear and tear.Another written agreement between ABI and ABA pro-vided for the lease of scaffolding at the rate of $300monthly. Beyond that no provision existed in writingwith respect to the rental of vehicles, tools, or equipmentas between the two firms.Se See C t xh 29(a). Froml the pasrioll records it appears that ABAdid nilt em plos field personrnel until the useek ending Fehruar 20. 198()[l)urilr g lhat irek Ilinkelmall wsas added to the ABA pasroll See CiI Xh 2'(g);' Ais ua true beltwcei ABI and Harrisburg I)rnvall. no urilltnagreeitmeni t cl std c 'idtrii. llng the chargse-ba-k priedilre betl'w.een ABAailld A11j145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt does not appear that occupancy by ABA of theHummingbird Lane facility was pursuant to writtenlease. As of January 1, 1980, Al Bryant and wifechanged the basis for rental that previously existed.Thus, ABA was to pay Al Bryant and wife $2,000monthly, and the rent paid by ABI in the past was re-duced by some $1,250 a month. In this latter connection,it is noteworthy that ABA did not actually make rentalpayments for January, February, and March 1980 untilJune 10 of that year. See Respondent's Exhibits 8 and 9.It does not appear that interest was charged with respectthereto. It is also significant that the rental check inquestion named ABI as the payee, rather than Al Bryantpersonally.Like its administrative staff, ABA drew substantiallyfrom its predecessors in developing management and on-the-job capability. Charles May who had performed fieldsupervision on jobs for both Harrisburg Drywall andABI continued to perform in that capacity on behalf ofABA, and was the sole employee who regularly fur-nished field supervision on behalf of ABA. Bryant andHoffman continued to sign checks on behalf of ABA ashad been the practice with ABI and HarrisburgDrywall.74McClain continued to provide the same serv-ices for ABA as he did for ABI and Harrisburg Drywall.Obviously, since ABA continued in the same business asHarrisburg Drywall and ABI, it utilized the same craftsand skills as the latter. Thus, the former warehousemenemployed by ABI became the warehousemen at Asso-ciates. They continued to do warehouse work for ABI,though no longer on the payroll of that Company.With respect to the carpenters, Bryant and McClainmet with office personnel and carpenters employed byABI and Harrisburg Drywall to inform them of the for-mation of ABA. At that time, employment was offeredwith the new firm by McClain.75McClain testified thatalmost all the ABI personnel were retained by ABA.The payroll records in evidence indicate that field em-ployees were first employed by ABA during the payrollperiod ending February 13, 1980.7`;All seven within thisinitial group had been on the payroll of HarrisburgDrywall in each prior payroll period in 1980.77Of thisgroup, four worked for ABI in 1979 and all appear onthe Harrisburg Drywall payroll for that year. All in all,the 1980 payrolls of ABA show a total of 21 employeesapparently in nonsupervisory field categories. Of thisgroup, only eight had no employment history with ABIor Harrisburg Drywall. 7" It is noted in this regard that Bryant eveln signed checks compensat-ing himself under the si,-called consultant agreement with ABA5 See the testimony of Donald Myers, who had previously worked forABI and Harrisburg Drywall, and was among those that accepted em-ployment with ABA7' See GC Exh 29(f)77See G C. Exhs 31(a). (b), (c), (d), and (e)7" The names of the eight new hires and the initial payroll period tiwhich they first appear are as fillowsGerald ClemsiitiRoy Shana FellerJohnl AnlhoiyMay 28, 1980June 25, 1980June 25, 198(1Gary Eugene Cupp August 13, 198(With respect to ABI's somewhat abbreviated 1980 op-erations, only four field personnel were utilized duringthat period. According to my analysis, the total man-hours expended by ABI in 1980 were 377.5. Of those,only 8 hours were worked by employees not on the 1980payroll of ABA.It is concluded that ABA was the aller ego of AlBryant, ABI, and Harrisburg Drywall. It was formedwith knowledge of the labor difficulties and unfair laborpractice charges confronting ABI and HarrisburgDrywall, and continued with an identical business pur-pose and objective. Administrative, managerial, sales, en-gineering, warehousing, and clerical employees weresimply removed from the payroll of one firm I day andappeared on the payroll of the other the next. For thefirst 5 months of its existence, ABA drew exclusivelyfrom the Harrisburg Drywall blue collar work force.Like Harrisburg Drywall, it utilized the equipment ofABI and shared administrative and clerical support withthat firm. I am also convinced that management of ABAcontinued to function as it had with respect to ABI andHarrisburg Drywall. McClain who, though president ofABA, could not recall his own salary, or that of Hoff-man, and other details concerning the operation of ABA,is deemed to have continued with ABA, as he had beforein the operational duties of assigning employees to job-sites, preparing bids and estimates, and engaging general-ly in troubleshooting of an operational nature as he hadfor Harrisburg Drywall and ABI. Control of the clericalsremained the responsibility of Hoffman. Charles Maycontinued to provide field supervision for ABA as hehad with respect to ABI and Harrisburg Drywall. Thefunctions of Hendrickson, the engineer, as well as sales-men presumably continued as previously while theywere on the payroll of ABI. With respect to Al Bryant,himself, who was considered by me on many counts tobe an unreliable witness, I am convinced that he contin-ued to function as the principal source of ABA policyand executive authority utilizing his contacts and exper-tise in all areas of the drywall industry to justify his$40,000 annual salary, a sum which apparently exceededthat earned by both Hoffman and McClain.79Bryant ad-Dennis B. ShadeLuke K KineJay Fred MarkAugust 13. 1980September 10. 1980September 17. 1980Samuel Variley September 24. 1980I iI 18(0. according to the payrolls in evidence. ABI was reduced toslightly above inactive status. The demands upon Bryant personally as aresult of those operations would only have been minimal. AlthoughBryant was ABA's 'ice president in charge of sales, that firm retainedABI's two salesmen to discharge that function Despite the foregoing,Bryant admittedly spent 3 to 5 days at the facility occupied by ABI andABA Most suspect were his denials of knowledge as to certain oper-ational aspects of ABA. This included an implicit denial of: (1) whereA1tA obtained its employees. (2) in what capacity ABA employed FrankKrautheim or how the latter got on the payroll of ABA. (3) who pur-chased supplies for ABA, and (4) who instructed clericals of ABA towork on behalf of either ABA or ABI. Bryant also denied knowledge astoi whether records were kept as to the amount of time that ABI truckswere used by ABA, did not know whether ABA carpenters were hourlypaid. and could not identify who prepared bids on behalf of ABA orwhether ABA completed work left incomplete by Harrisburg Drywall asofr January I. 19)N I am cons inced that Al Bryant was far more active inthe affairs of AIA. at every level, including its inception, than he wouldhave tme beliese146 AL BRYANT. INC. ET ALmittedly continued to sign checks for ABA as well ascontracts on behalf of that entity.Based on the foregoing, including Bryant's own ex-pressed reasons for the demise of Harrisburg Drywalland the reduction of ABI's volume, and as Hoffman andMcClain were fully aware of the unfair labor practicecharges pending against Harrisburg Drywall and ABI atthe time of their apparent investments in ABA, I findthat the reshuffled capitalization of ABA did not sufficeto disassociate ABA from its prececessor firms nor topreclude an inference on the substantial evidence pre-sented that it was merely a "disguised continuance" oralter ego through which contractual obligations to Key-stone and Western and putative statutory remedies wereto be avoided."0Accordingly, I find that Respondentsviolated Sections 8(d) and 8(a)(5) and (1) of the Act byABA's failure to honor the CPSA contract when per-forming with the geographic jurisdiction of Keystone.CONCIUSIONS 01 LAW1. Al Bryant, Inc., Harrisburg Drywall and Construc-tion Corporation, and Al Bryant Associates, Inc., togeth-er constitute a single employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Al Bryant Associates, Inc., is the alter ego of and adisguised continuance of Al Bryant, Inc., and HarrisburgDrywall and Construction Corporation.3. United Brotherhood of Carpenters and Joiners ofAmerica, Carpenters' District Council of Western Penn-sylvania, AFL-CIO, and Keystone District Council ofthe United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.4. (a) All journeymen, layout men, and apprenticesemployed within the geographic jurisdiction of KeystoneDistrict Council of the United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, by employer-members designating CPSA as their collective-bargainingrepresentative (including Al Bryant, Inc., HarrisburgDrywall and Construction Corporation, and Al BryantAssociates, Inc.), but excluding other craftsmen, guardsand supervisors as defined in the Act, constitute an ap-propriate collective-bargaining unit within the meaningof Section 9(b) of the Act.(b) All journeymen carpenters, layout men, and ap-prentices employed within the geographic jurisdiction ofCarpenters' District Council of Western Pennsylvania ofthe United Brotherhood of Carpenters and Joiners ofAmerica by employer-members designating CPSA astheir bargaining representative (including Al Bryant,Inc., Harrisburg Drywall and Construction Corporation,and Al Bryant Associates, Inc.), but excluding all othercraftsmen, guards and supervisors as defined in the Act,constitute an appropriate unit within the meaning of Sec-tion 9(b) of the Act.5. (a) Keystone District Council of the United Broth-erhood of Carpenters and Joiners of America. AFL-"O , 'L.R.B k Triumph ( uring Ce'ntr, 571 F 2d 4h2. 468 (1'h Cir1978), enfg 222 NI.RB h27 (I171ith) S.outrhport P'troh'um (Comlpunv' L. R. .B., 315 U S (X), 16 ('42); HIoward Johnson Co(. /io , DcrozlrLocal Joint Ex..cutIve Board IHotel & Re'taurant Emnplilvc & Blartnder'sInternatrondo l mont. -7tl.-(l .417 1 S 24'1 25s1. ni 5 (1974)CIO, is now, and at all times material herein has been,the exclusive bargaining representative of all the employ-ees described in paragraph 4(a) above for the purposes ofcollective bargaining within the meaning of Section 9(a)of the Act.(b) United Brotherhood of Carpenters and Joiners ofAmerica, Carpenters' District Counci}"of Western Penn-sylvania, AFL-CIO, is now, and at all times materialherein has been, the exclusive bargaining representativeof all the employees defined in paragraph 4(b) above forthe purposes of collective bargaining within the meaningof Section 9(a) of the Act.6. Respondents have violated Section 8(a)(5) of theAct by refusing to recognize Keystone as the representa-tive of the employees in the unit described above in para-graph 4(a) and by, since March 19, 1979, refusing toabide by the terms of the collective-bargaining agree-ment negotiated on their behalf by CPSA with respect tosaid employees on the payroll of Harrisburg Drywall andby, since January 1, 1980, refusing to abide by the termsof said contract with respect to said employees on thepayroll of Al Bryant Associates, Inc.7. Respondents violated Section 8(a)(5) and (1) of theAct by, since June 2, 1979, failing and refusing to recog-nize Western as representative of employees in the unitdescribed above in paragraph 4(b) and by failing and re-fusing to apply the terms of the contract negotiated ontheir behalf by CPSA to said employees on the payrollof Harrisburg Drywall and Construction Corporation.8. The aforesaid unfair labor practices have an effectupon commerce within the meaning of Section 2(6) and(7) of the Act.Tti.: Ri mtii1)Having found that Respondents have engaged in cer-tain unfair labor practices within the meaning of Sections8(d) and 8(a)(1) and (5) of the Act, it shall be recom-mended that they cease and desist therefrom and takecertain affirmative action to effectuate the policies of theAct.It having been concluded that the appropriate bargain-ing units include employees of Al Bryant, Inc., Harris-burg Drywall and Construction Corporation, and AlBryant Associates, Inc., and that said Respondents com-mencing at various times refused to bargain collectivelywith the Unions by refusing recognition and to apply thecollective-bargaining agreement to their employees in theappropriate unit: Respondents shall be ordered to recog-nize Western and Keystone and to apply the appropriatecollective-bargaining agreement negotiated by CPSA toits employees retroactive to March 19, 1979, in the caseof Keystone, and retroactively without time limit in thecase of Western and jointly and severally make unit em-ployees of Harrisburg Drywall and Al Bryant Associateswhole for any loss of earnings or other compensationthey may have suffered by the unlawful refusal to applythe appropriate collective-bargaining agreement to themand to reimburse the trust funds provided for in the col-lective bargaining and to remit contributions it has failedto make on behalf of the unit employees of HarrisburgDrywall and Al Bryaint Associates, thereunder, swith in-147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDterest as authorized by Florida Steel Corporation, 230NLRB 651 (1977).sUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following recommended:ORDER82The Respondents, Al Bryant, Inc., Harrisburg Drywalland Construction Corporation, and Al Bryant Associates,Inc., Harrisburg, Pennsylvania, their officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with United Broth-erhood of Carpenters and Joiners of America, Carpen-ters' District Council of Western Pennsylvania, AFL-CIO, as the exclusive representative of employees in anappropriate unit described below, by refusing to recog-nize and to apply the collective-bargaining agreementwith said labor organization to the unit employees ofHarrisburg Drywsall and Construction Corporation. Theappropriate unit is:All journeymen, carpenters, layout men and appren-tices employed in the geographic jurisdiction ofUnited Brotherhood of Carpenters and Joiners ofAmerica, Carpenters' District Council of WesternPennsylvania, AFL-CIO, by employer-membersdesignating CPSA as their collective-bargainingrepresentative (including Al Bryant, Inc., Harris-burg Drywall and Construction Corporation, andAl Bryant Associates, Inc.), but excluding othercraftsmen, guards and supervisors as defined in theAct.(b) Refusing to bargain collectively with KeystoneDistrict Council of the United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, by refusing torecognize and apply the terms of the governing collec-tive-bargaining agreement to the employees of Harris-burg Drywall and Construction Corporation and AlBryant Associates, Inc., in the appropriate unit. Said unitis:All journeymen, carpenters, layout men, and car-penter apprentices employed in the geographic ju-risdiction of Keystone District Council of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, by employer-members desig-nating CPSA as their collective-bargaining repre-sentative (including Al Bryant, Inc., HarrisburgDrywall and Construction Corporation, and AlBryant Associates, Inc.), but excluding all othercraftsmen, guards and supervisors as defined in theAct." Ifis Plumbhing & Iharitig Co., 138 NI RH 71t (1962)"2 In tit event no exceptions are filed as provided by Sec. 102 46 ofIhe Rules and Regulations of the National L abor Relali onl Bloard, Ihefindings conclusions, and recommnended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations he adopted by the iloard andbecome its findings, conclusions, and Order, and all objhiections theretoshall he deemed ,..aised for all purposes(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Recognize United Brotherhood of Carpenters andJoiners of America, Carpenters' District Council ofWestern Pennsylvania, AFL-CIO, as the exclusive repre-sentative of the employees of Harrisburg Drywall andConstruction Corporation in the aforesaid unit with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment and apply theterms of the appropriate collective-bargaining agreementnegotiated by CPSA and said labor organization retroac-tively.(b) Recognize Keystone District Council of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, as the exclusive representative of the em-ployees of Harrisburg Drywall and Construction Corpo-ration and Al Bryant Associates, Inc., in the aforesaidunit with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employmentand apply the collective-bargaining agreement with saidlabor organization to said employees, retroactive toMarch 19, 1979.(c) Jointly and severally make the employees withinsaid unit of Harrisburg Drywall and Construction Cor-poration and Al Bryant Associates, Inc., who are repre-sented by Keystone District Council of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, whole for any loss of earnings or other com-pensation they may have been denied since March 19,1979, by the refusal to apply the terms of the collective-bargaining agreement to them, and reimburse the appro-priate trust funds provided therein for those contribu-tions which it has failed to make on behalf of said em-ployees, in the manner set forth in the section of this De-cision entitled "The Remedy."(d) Jointly and severally make the employees withinsaid unit of Harrisburg Drywall and Construction Cor-poration, who are represented by United Brotherhood ofCarpenters and Joiners of America, Carpenters' DistrictCouncil of Western Pennsylvania, AFL-CIO, whole forany loss of earnings or other compensation they mayhave been denied by the refusal to apply the terms of thecollective-bargaining agreement to them, and reimbursethe appropriate trust funds provided therein for thosecontributions which it has failed to make on behalf ofsaid employees in the manner set forth in the section ofthis Decision entitled "The Remedy."(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze and determine the amount ofbackpay due under the terms of this Order.(f) Post at its Harrisburg, Pennsylvania, facility, copiesof the attached notice marked "Appendix."83 Copies of:' In the e'ient that Ihis Order is enforced by a Judgment of a UnitedSlates Court of Appeals, the , ords in ihe notice reading "Posted by(con ttuiled148 Al. BRYANT. INC. FI Alsaid notice. on forms provided by the Regional Directorfor Region 6. after being duly signed by Respondents'authorized representatives, shall be posted immediatelyupon receipt thereof, and be maintained bh them for 6()consecutive days thereafter. in conspicuous places. in-()Ordr of the Nali:llil I [ abr RCellaion.,t illrd" .hall r.il "'ot,im " 'ulllt -111 to ; Juldgmnwlt1 olf Ihe !lltljd Slat Ie, Courl oft , ppea, Jillh)rtilt l 3111()rder ilf le Naiwtkill, l I. hor Rtt tlttn,, tioa ltleluding all places w-here notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondents to insure that said notices are not altered, de-laced. or covered by any other material.(g) Notify the Regional Director for Region 6, in xwrit-ing. \ilthin 2() days from the date of this Order. v halsteps Respondents have taken to conlpls herew ith.149